Exhibit 10.1

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

NETWORK INSURANCE SENIOR HEALTH DIVISION ALG, LLC

as Buyer,

 

NETWORK INSURANCE SENIOR HEALTH DIVISION, INC.

as Seller,

 

PENN TREATY NETWORK AMERICA INSURANCE COMPANY, INC.

as Parent,

 

and

 

PENN TREATY AMERICAN CORPORATION

as Guarantor

 

 

 

January 2, 2009

 

--------------------------------------------------------------------------------



 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

DEFINITIONS

 

 

1

 

 

 

 

 

 

 

ARTICLE II

THE TRANSACTION

 

 

 

 

 

 

 

Section 2.1

 

Purchase and Sale of Assets

 

10

Section 2.2

 

Assumption of Liabilities

 

10

Section 2.3

 

Purchase Price

 

11

Section 2.4

 

Net Closing Cash Adjustment

 

11

Section 2.5

 

Closing

 

12

Section 2.6

 

Deliveries at Closing

 

12

Section 2.7

 

Allocation

 

12

 

 

 

 

 

 

 

ARTICLE III

Representation and Warranties of Seller and Parent

 

 

 

 

 

 

 

Section 3.1

 

Organization of Seller and Parent

 

13

Section 3.2

 

Authorization of Transaction

 

13

Section 3.3

 

Non-contravention

 

13

Section 3.4

 

Brokers’ Fees

 

14

Section 3.5

 

Assets

 

14

Section 3.6

 

Subsidiaries

 

14

Section 3.7

 

Financial Statements

 

14

Section 3.8

 

Events Subsequent to Most Recent Fiscal Year End

 

14

Section 3.9

 

Undisclosed Liabilities

 

16

Section 3.10

 

Legal Compliance

 

17

Section 3.11

 

Tax Matters

 

17

Section 3.12

 

Real Property

 

17

Section 3.13

 

Intellectual Property

 

21

Section 3.14

 

Tangible Assets

 

23

Section 3.15

 

Contracts

 

24

Section 3.16

 

Notes and Accounts Receivable

 

25

Section 3.17

 

Powers of Attorney

 

25

Section 3.18

 

Insurance

 

25

Section 3.19

 

Litigation

 

26

Section 3.20

 

Employees

 

27

Section 3.21

 

Employee Benefits

 

28

Section 3.22

 

Guaranties

 

29

 

 

--------------------------------------------------------------------------------



 

Section 3.23

 

Environmental, Health, and Safety Matters

 

29

Section 3.24

 

Computer and Technology Security

 

30

Section 3.25

 

Certain Business Relationships With Seller and Its Subsidiaries

 

 

30

Section 3.26

 

Insurance Companies

 

31

Section 3.27

 

Licenses

 

31

Section 3.28

 

Agency Operation

 

32

Section 3.29

 

Regulatory Filings

 

33

Section 3.30

 

Producers

 

33

Section 3.31

 

Commission Rights

 

33

Section 3.32

 

Insurance Contracts

 

34

Section 3.33

 

Solvency

 

34

Section 3.34

 

Fairness of Consideration

 

34

Section 3.35

 

Creditors

 

34

Section 3.36

 

Data Privacy

 

35

 

 

 

 

 

 

 

ARTICLE IV

Buyer's Representations and Warranties

 

 

 

 

 

 

 

Section 4.1

 

Organization of Buyer

 

35

Section 4.2

 

Authorization of Transaction

 

36

Section 4.3

 

Non-contravention

 

36

Section 4.4

 

Brokers’ Fees

 

36

Section 4.5

 

Funds

 

36

Section 4.6

 

Environmental Assessment

 

36

 

 

 

 

 

 

 

ARTICLE V

PRE-CLOSING COVENANTS

 

 

 

 

 

 

 

Section 5.1

 

General

 

36

Section 5.2

 

Notices and Consents

 

37

Section 5.3

 

Operation of Business

 

36

Section 5.4

 

Preservation of Business

 

36

Section 5.5

 

Full Access

 

36

Section 5.6

 

Notice of Developments

 

38

Section 5.7

 

Exclusivity

 

38

Section 5.8

 

Maintenance of Real Property

 

38

Section 5.9

 

Leases

 

38

Section 5.10

 

No Impairment of Commission Rights

 

38

Section 5.11

 

Title Insurance and Surveys

 

38

Section 5.12

 

Payment of Accounts Receivable from Affiliates

 

38

 

 

 

 

 

 

 

ii

 

 

--------------------------------------------------------------------------------



 

 

 

ARTICLE VI

OTHER COVENANTS

 

 

 

 

 

 

 

Section 6.1

 

Confidentiality

 

39

Section 6.2

 

Use of Name; Change of Name

 

39

Section 6.3

 

Tax Certificates

 

39

Section 6.4

 

Post-Closing Remittances

 

39

Section 6.5

 

Cooperation in Transition

 

40

Section 6.6

 

Further Assurances

 

40

Section 6.7

 

Employee Benefits Matters

 

40

Section 6.8

 

Director and Officer Liability and Indemnification

 

40

Section 6.9

 

Payroll Tax Matters

 

40

 

 

 

 

 

 

 

ARTICLE VII

CONDITIONS TO OBLIGATION TO CLOSE

 

 

 

 

 

 

 

Section 7.1

 

Conditions to Buyer’s Obligation

 

41

Section 7.2

 

Conditions to Seller’s Obligation

 

45

 

 

 

 

 

 

 

ARTICLE VIII

TERMINATION

 

 

 

 

 

 

 

Section 8.1

 

Termination of Agreement

 

46

Section 8.2

 

Effect of Termination

 

46

 

 

 

 

 

 

 

ARTICLE IX

SURVIVAL; INDEMNIFICATION

 

 

 

 

 

 

 

Section 9.1

 

Survival of Representations and Warranties

 

46

Section 9.2

 

Indemnification

 

47

 

 

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

 

 

 

 

Section 10.1

 

Press Releases and Public Announcements

 

49

Section 10.2

 

No Third-Party Beneficiaries

 

49

Section 10.3

 

Entire Agreement

 

49

Section 10.4

 

Succession and Assignment

 

49

Section 10.5

 

Counterparts

 

50

Section 10.6

 

Headings

 

50

Section 10.7

 

Notices

 

50

Section 10.8

 

Governing Law

 

51

Section 10.9

 

Amendments and Waivers

 

51

Section 10.10

 

Severability

 

51

Section 10.11

 

Expenses

 

51

 

 

iii

 

 

--------------------------------------------------------------------------------



 

Section 10.12

 

Construction

 

52

Section 10.13

 

Incorporation of Exhibits and Schedules

 

52

Section 10.14

 

Specific Performance

 

52

Section 10.15

 

Submission to Jurisdiction

 

52

Section 10.16

 

Waiver of Trial by Jury

 

53

Section 10.17

 

Guaranty

 

53

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

 

Bill of Sale

 

 

Exhibit B

 

Assignment and Assumption Agreement

 

 

Exhibit C

 

Financial Statements

 

 

 

 

 

 

 

 

 

DISCLOSURE SCHEDULE

 

 

 

Section 1.1AL

 

Assumed Liabilities

 

 

Section 3.3

 

Non-contravention

 

 

Section 3.6

 

Subsidiaries

 

 

Section 3.10

 

Legal Compliance

 

 

Section 3.11(a)

 

Filing of Tax Returns

 

 

Section 3.11(c)

 

Tax Returns

 

 

Section 3.12(a)

 

Owned Real Property

 

 

Section 3.12(a)(ii)

 

Leased Owned Real Property

 

 

Section 3.12(b)

 

Leased Real Property

 

 

Section 3.12(i)

 

Real Property Permits

 

 

Section 3.13(c)

 

Intellectual Property

 

 

Section 3.13(d)

 

Licensed Intellectual Property

 

 

Section 3.15

 

Contracts

 

 

Section 3.18

 

Insurance

 

 

Section 3.19

 

Litigation

 

 

Section 3.20(b)

 

Employees

 

 

Section 3.21(a)

 

Employee Benefit Plans

 

 

Section 3.23(b)

 

Environmental, Health, and Safety Requirements

 

 

Section 3.25

 

Business Relationships with Seller

 

 

Section 3.26(a)

 

Insurance Companies

 

 

Section 3.27

 

Licenses

 

 

Section 3.28(b)

 

Required Funds

 

 

Section 3.28(c)

 

Required Bonds

 

 

Section 3.28(g)

 

Third Party Complaints Related to Products or Services

 

 

Section 3.29

 

Regulatory Filings

 

 

Section 3.30

 

Producers

 

 

Section 3.31(a)

 

Commission Rights

 

 

Section 3.31(b)

 

Consents Related to Commission Rights

 

 

Section 3.32

 

Insurance Contracts

 

 

 

 

iv

 

 

--------------------------------------------------------------------------------



 

Section 5.2(a)

 

Additional Required Consents

 

 

 

v

 

 

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of January
2, 2009, by and among Network Insurance Senior Health Division ALG, LLC, a
Delaware limited liability company (“Buyer”), Network Insurance Senior Health
Division, Inc., a Florida corporation (“Seller”), Penn Treaty Network America
Insurance Company, Inc., a Pennsylvania corporation (“Parent”), and Penn Treaty
American Corporation, a Pennsylvania corporation (“Guarantor”). Buyer, Seller
and Parent are referred to collectively herein as the “Parties.”

 

WHEREAS, this Agreement contemplates a transaction in which Buyer will purchase
all of the assets (and assume certain of the liabilities) of Seller in return
for the consideration set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

“2009 MA Commission Payments” means any commission payments or other
compensation payable by any Insurance Company or any other insurance company to
Seller with respect to “Medicare Advantage” Insurance Policies with an effective
date on or after January 1, 2009.

 

“Acquired Assets” means all right, title, and interest in and to all of the
assets of Seller, including all of its (a) Owned Real Property and Leased Real
Property, (b) tangible personal property (such as computers, software, supplies,
furniture and automobiles), (c) Intellectual Property, goodwill associated
therewith, licenses and sublicenses granted and obtained with respect thereto,
and rights thereunder, remedies against infringements thereof, and rights to
protection of interests therein under the Laws of all jurisdictions, (d) leases,
subleases, and rights thereunder, (e) agreements, contracts, indentures,
mortgages, instruments, Liens, guaranties, other similar arrangements, and
rights thereunder (including all Commission Rights, whether with respect to 2009
MA Commission Payments, Included Long-Term Care Commissions, other commissions
paid to Seller after November 15, 2008, or otherwise), (f) accounts, notes, and
other receivables (including the right to all 2009 MA Commission Payments made
after the Closing), (g) securities, (h) claims, deposits, prepayments, refunds,
causes of action, choses in action, rights of recovery, rights of set-off, and
rights of recoupment (including any such item relating to the payment of Taxes),
(i) franchises, approvals, permits, licenses, orders, registrations,
certificates, variances, and similar rights obtained from Governmental Bodies,
(j) books, records, ledgers, files, documents, correspondence, lists, plats,
architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials, and (k) Cash, including any Cash received in respect of 2009
MA Commission Payments prior to the Closing (to the extent the amount of such

 

--------------------------------------------------------------------------------



Cash is not withdrawn by Parent in partial payment of the Purchase Price
pursuant to Section 2.3); provided, however, that the Acquired Assets shall not
include (i) the corporate charter, qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller as a corporation, (ii)
any Excluded Long-Term Care Commissions, or (iii) any of the rights of Seller
under this Agreement (or under any side agreement between Seller on the one hand
and Buyer on the other hand entered into on or after the date of this
Agreement).

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of Law.

 

“Asbestos Liabilities” means any Liabilities arising from, relating to, or based
on the presence or alleged presence of asbestos or asbestos-containing materials
in any product or item designed, manufactured, sold, marketed, installed,
stored, transported, handled, or distributed at any time, or otherwise based on
the presence or alleged presence of asbestos or asbestos-containing materials at
any property or facility or in any structure, including any Liabilities arising
from, relating to or based on any personal or bodily injury or illness.

 

“Assignment of Commissions” means, with respect to Commission Rights, an
assignment executed by Seller or any of its Affiliates, as the case may be,
Buyer or its Affiliates and the related Insurance Company, in a form acceptable
to Buyer (unless otherwise provided), including an assignment of all agreements
between an Insurance Company, on one hand, and a Producer, on the other hand,
that is necessary or advisable to ensure that the Buyer continues to have the
same Commission Rights with respect to the Business as operated by it following
the Closing as the Seller enjoyed prior to the Closing and that Producers
continue to have the same relationship to the Business following the Closing as
they had prior to the Closing.

 

“Assumed Liabilities” means the Liabilities and obligations of Seller set forth
in Section 1AL of the Disclosure Schedule and in the dollar amounts set forth
therein; provided, however, that, notwithstanding the above, the Assumed
Liabilities shall not include (i) any Liability of Seller for Taxes, (ii) any
Liability of Seller for income, transfer, sales, use, and other Taxes arising in
connection with the consummation of the transactions contemplated hereby
(including any income Taxes arising because Seller is transferring the Acquired
Assets), (iii) any Liability of Seller for the unpaid Taxes of any Person under
Reg. Section 1.1502-6 (or any similar provision of Law), as a transferee or
successor, by contract or otherwise, (iv) any obligation of Seller to indemnify
any Person (including Parent) by reason of the fact that such Person was a
director, officer, employee, or agent of Seller or was serving at the request of
any such entity as a partner, trustee, director, officer, employee, or agent of
another entity (whether such indemnification is for judgments, damages,
penalties, fines, costs, amounts paid in settlement losses, expenses, or
otherwise and whether such indemnification is pursuant to any statute, charter
document, bylaw, agreement, or otherwise), (v) any Liability of Seller for costs

 

2

 

 

--------------------------------------------------------------------------------



and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, (vi) any Liability or obligation of Seller under this
Agreement (or under any other agreement between Seller and Buyer entered into on
or after the date of this Agreement); or (vii) any Liability or obligations of
Seller in respect of errors or omissions.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

 

“Basket” has the meaning set forth in Section 9.2(c) below.

 

“Business” means the business of the Seller as currently conducted and currently
proposed to be conducted on the date hereof.

 

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
New York City are open for business.

 

“Buyer” has the meaning set forth in the preface above.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 9.2(a) below.

 

“Buyer Loss” has the meaning set forth in Section 9.2(a) below.

 

“Buyer Net Closing Cash Statement” has the meaning set forth in Section 2.4(a)
below.

 

“Cash” means cash and cash equivalents (including marketable securities and
short-term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.

 

“CERCLA” has the meaning set forth in Section 3.23(e) below.

 

“Closing” has the meaning set forth in Section 2.5 below.

 

“Closing Accounts Receivable” means the accounts receivable of Seller as of the
Closing (for greater clarity, such accounts receivable shall be of the type set
forth in the asset categories “Due from Affiliate” and “Income Due” on the Most
Recent Balance Sheet).

 

“Closing Date” has the meaning set forth in Section 2.5 below.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state Law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission Rights” means any and all right, title and interest of Seller or any
of its officers, directors, Affiliates, agents or representatives in or to any
commission payments or

 

3

 

 

--------------------------------------------------------------------------------



other compensation payable by any Insurance Company or any other insurance
company including any right to receive first year, new, renewal, contingent or
override commission payments, overage, bonuses, service fees or other similar
payments either received or due and owing from any party in connection with the
solicitation, sale, production, administration, or servicing of insurance,
annuities or investment products, except as such relates to the Excluded
Long-Term Care Commissions.

 

“Confidential Information” means non-public information concerning financial
data, strategic business plans, customer lists, customer information,
information relating to governmental relations, discoveries, practices,
processes, methods, marketing plans and other material non-public, confidential
information of Seller that, in any case, is not otherwise generally available to
the public and has not been disclosed by Seller to a third party under no duty
of secrecy or confidentiality to any Person.

 

“Controlled Group” has the meaning set forth in Code Section 1563.

 

“Data Laws” has the meaning set forth in Section 3.36 below.

 

“Disclosure Schedule” has the meaning set forth in Article III below.

 

“EBITDA” means Seller’s earnings before interest, taxes, depreciation, and
amortization determined in accordance with GAAP after giving effect to the
addition to Seller’s earnings of its interest, taxes, depreciation, and
amortization expenses and of its extraordinary and non-recurring expenses and
making such other adjustments agreed to by Buyer and Seller as are set forth on
Appendix 1 (it being understood that all elements of the calculation of EBITDA
shall be determined in accordance with GAAP and all calculations of EBITDA
hereunder shall be made consistent with the methodologies set forth on Appendix
1).

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other employee benefit plan, program or
arrangement of any kind.

 

“Employee Payments” has the meaning set forth in Section 6.7.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

“Encumbrance Documents” has the meaning set forth in Section 3.12(k) below.

 

“Environmental, Health, and Safety Requirements” shall mean, as amended and as
now and hereafter in effect, all federal, state and local statutes, regulations,
ordinances, all judicial and administrative orders and determinations, and all
common law concerning public health and safety, worker health and safety,
pollution, or protection of the environment, including all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances, or wastes, chemical substances or mixtures,

 

4

 

 

--------------------------------------------------------------------------------



pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise, or radiation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
Seller for purposes of Code Section 414.

 

“Estoppel Certificates” has the meaning set forth in Section 7.1(o) below.

 

“Excess Loss Account” has the meaning set forth in Reg. Section 1.1502-19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Long-Term Care Commissions” means all renewal commissions that are not
Included Long-Term Care Commissions in respect of (i) long-term care Insurance
Policies issued prior to 2002 by Parent, American Network Insurance Company or
American Independent Network Insurance Company of New York, and (ii) NewCo
Long-Term Care Insurance Policies.

 

“Fiduciary” has the meaning set forth in ERISA Section 3(21).

 

“Financial Statements” has the meaning set forth in Section 3.7 below.

 

“FIRPTA Affidavit” has the meaning set forth in Section 7.1(q) below.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Governmental Body” means any foreign, federal, state, provincial, regional,
municipal, local or other governmental or administrative authority or regulatory
body (and any department, agency, or political subdivision thereof).

 

“Holdback Amount” has the meaning set forth in Section 2.3 below.

 

“Improvements” has the meaning set forth in Section 3.12(d) below.

 

“Included Long-Term Care Commissions” means all renewal commissions in respect
of the NewCo Long-Term Care Insurance Policies selected by Buyer by written
notice given by Buyer to Seller and Parent not later than 60 days following the
Closing, which Insurance Policies will represent not more than $40,000 of 2009
renewal commissions.

 

“Indemnified Person” has the meaning set forth in Section 9.2(d) below.

 

“Indemnifying Person” has the meaning set forth in Section 9.2(d) below.

 

“Independent Public Accountants” has the meaning set forth in Section 2.4(b)
below.

 

5

 

 

--------------------------------------------------------------------------------



 

“Insurance Companies” means, collectively, each insurance company that is a
party to an Insurance Contract with Seller or any of its Affiliates. The term
“Insurance Company” means any of the Insurance Companies, as the usage dictates.

 

“Insurance Contracts” means, with respect to any of the Commission Rights, all
contracts and agreements between Seller or any of its agents, representatives or
Affiliates, on one hand, and the applicable Insurance Company, agent,
representative, Affiliate or individual, on the other hand, which provide for or
in any way address or affect such Commission Rights. The term “Insurance
Contract” means any of the Insurance Contracts, as the usage dictates.

 

“Insurance Policies” means all insurance policies, the sale or renewal of which
gave rise to Commission Rights. The term “Insurance Policy” means any of the
Insurance Policies, as the usage dictates.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).

 

“Intercompany Transaction” has the meaning set forth in Reg. Section 1.1502-13.

 

“Knowledge” with respect to an individual means that an individual shall be
deemed to have knowledge of a particular fact or other matter if (a) that
individual is actually aware of that fact or matter, or (b) a reasonably prudent
individual could be expected to discover or otherwise become aware of that fact
or matter in the course of conducting a reasonable investigation regarding the
accuracy of any representation, warranty or other statement contained in this
Agreement to which the qualification of Knowledge applies. With respect to a
Person other than an individual, such Person shall be deemed to have Knowledge
of a particular fact or other matter if a director, officer or manager of that
Person has Knowledge of that fact or other matter.

 

6

 

 

--------------------------------------------------------------------------------



“Law” means any laws, statutes, regulations, rules, codes, by-laws, guidelines,
directives, standards, policies, interpretations, orders, decrees or ordinances
and other requirements enacted, adopted, issued or promulgated by any
Governmental Body.

 

“Lease Consents” has the meaning set forth in Section 7.1(n) below.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Seller.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Seller holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of Seller thereunder.

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

 

“Licenses” means all licenses, permits, certificates of authority, variances,
authorizations, approvals, registrations, franchises, orders and similar
consents issued by any Governmental Body.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that is or would be materially adverse to the business, assets, condition
(financial or otherwise), operating results or operations of Seller or to the
ability of Seller to consummate timely the transactions contemplated hereby
(regardless of whether or not such adverse effect or change can be or has been
cured at any time or whether Buyer has knowledge of such effect or change on the
date hereof), but excluding any adverse change, event, development, or effect
arising from or relating to (a) general business or economic conditions that do
not disproportionately impact the Business, (b) changes in United States
generally accepted accounting principles, (c) changes in Law, and (d) the taking
of any action contemplated by this Agreement and the other agreements
contemplated hereby.

 

“Material Leased Real Property” has the meaning set forth in Section 7.1(x)
below.

 

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 

7

 

 

--------------------------------------------------------------------------------



“Most Recent Financial Statements” has the meaning set forth in Section 3.7
below.

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 3.7 below.

 

“Most Recent Fiscal Year End” has the meaning set forth in Section 3.7 below.

 

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

 

“Net Closing Cash” means (a) the amount of Cash of Seller as of the Closing,
plus (b) the aggregate amount of Closing Accounts Receivable, minus (c) the sum
of (i) the aggregate amount of 2009 MA Commission Payments received by Seller
prior to the Closing, and (ii) the aggregate dollar amount of Liabilities and
obligations of Seller set forth in Section 1AL of the Disclosure Schedule. For
greater clarity, the aggregate amount of the Employee Payments shall not be
considered Cash of Seller as of the Closing for purposes of Section 2.3, the Net
Closing Cash Certificate, the Buyer Net Closing Cash Statement or the
calculation of Net Closing Cash.

 

“Net Closing Cash Certificate” has the meaning set forth in Section 2.3 below.

 

“Net Closing Cash Deficiency” means $2,500,000 minus the amount of Net Closing
Cash as shown on the Net Closing Cash Certificate, if such amount is greater
than zero.

 

“NewCo Long-Term Care Insurance Policies” means long-term care Insurance
Policies issued during 2002 or thereafter by Parent or any of its Affiliates
with respect to which Seller received or was entitled to renewal commissions
prior to the Closing.

 

“Non-Disturbance Agreements” has the meaning set forth in Section 7.1(p) below.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity, dollar
amounts and frequency).

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer, wiring, and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights), owned by Seller.

 

“Parent” has the meaning set forth in the preface above.

 

“Party” has the meaning set forth in the preface above.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Encumbrances” means with respect to each parcel of Real Property: (a)
real estate taxes, assessments and other levies, fees, or charges imposed by a
Governmental Body with respect to such Real Property that are (i) not due and
payable as of the Closing Date or

 

8

 

 

--------------------------------------------------------------------------------



(ii) being contested in good faith and for which appropriate reserves have been
established in accordance with GAAP, (b) mechanics’ liens and similar liens for
labor, materials, or supplies provided with respect to such Real Property
incurred in the Ordinary Course of Business for amounts that are (i) not due and
payable as of the Closing Date or (ii) being contested in good faith and for
which appropriate reserves have been established in accordance with GAAP,
(c) zoning, building codes and other land use Laws regulating the use or
occupancy of such Real Property or the activities conducted thereon that are
imposed by any Governmental Body having jurisdiction over such Real Property
that are not violated by the current use or occupancy of such Real Property or
the operation of the Business thereon, and (d) easements, covenants, conditions,
restrictions, and other similar matters of record affecting title to such Real
Property that do not or would not impair the use or occupancy of such Real
Property in the operation of the Business thereon.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental Body.

 

“Producer” means each agent, general agent, broker, employee, consultant,
producer, financial institution and other Person which markets products by,
through or on behalf of Seller.

 

“Prohibited Transaction” has the meaning set forth in ERISA Section 406 and Code
Section 4975.

 

“Purchase Price” has the meaning set forth in Section 2.3 below.

 

“Real Estate Impositions” has the meaning set forth in Section 3.12(m) below.

 

“Real Property” has the meaning set forth in Section 3.12(c) below.

 

“Real Property Laws” has the meaning set forth in Section 3.12(f) below.

 

“Real Property Permits” has the meaning set forth in Section 3.12(i) below.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preface above.

 

“Seller Accounts” means all bank accounts that Seller uses for maintaining its
Cash or to which it instructs Insurance Companies to make commission payments.

 

“Seller Indemnified Parties” has the meaning set forth in Section 9.2(b) below.

 

“Seller Loss” has the meaning set forth in Section 9.2(b) below.

 

“Seller Parties” means Seller and Parent.

 

9

 

 

--------------------------------------------------------------------------------



“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair market value of the property of such Person is greater than
the total amount of its liabilities, (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person neither believes nor reasonably should believe that it
will incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute an unreasonably small amount of capital.

 

“Source Code” means human-readable computer software and code, in a form other
than Object Code form or machine-readable form, including related programmer
comments and annotations, help text, data and data structures, object-oriented
and other code, which may be printed out or displayed in human-readable form,
and, for purposes of this Source Code definition, “Object Code” means computer
software code, substantially or entirely in binary form, which is intended to be
directly executable by a computer after suitable processing and linking but
without the intervening steps of compilation or assembly.

 

“Specified Representations” has the meaning set forth in Section 9.2(a) below.

 

“Surveys” has the meaning set forth in Section 7.1(z) below.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligation to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.

 

“Tax Return” means any return, declaration, report claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 9.2(d) below.

 

“Title Commitments” has the meaning set forth in Section 7.1(x) below.

 

“Title Company” has the meaning set forth in Section 7.1(x) below.

 

“Title Policies” has the meaning set forth in Section 7(y) below

 

“Transaction Document” has the meaning set forth in Section 9.1 below.

 

“WARN Act” has the meaning set forth in Section 3.20(c) below.

 

10

 

 

--------------------------------------------------------------------------------



 

ARTICLE II

 

THE TRANSACTION

 

Section 2.1  Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell, transfer, convey, and deliver to Buyer, all of the Acquired
Assets at the Closing free and clear of all Liens other than Permitted
Encumbrances for the consideration specified below in this Article II.

 

Section 2.2      Assumption of Liabilities. On and subject to the terms and
conditions of this Agreement, Buyer agrees to assume and become responsible for
all Assumed Liabilities at the Closing. Buyer will not assume or have any
responsibility, however, with respect to any other Liability of Seller not
included within the definition of Assumed Liabilities.

 

Section 2.3      Purchase Price. Buyer agrees to pay to Seller a purchase price
of $3,500,000, less the amount of any Net Closing Cash Deficiency (the “Purchase
Price”). Not later than one Business Day prior to the Closing, Seller shall
deliver to Buyer a certificate (the “Net Closing Cash Certificate”) executed by
an officer of Seller certifying (a) the amount of Cash of Seller as of the
Closing, (b) the aggregate amount of 2009 MA Commission Payments received by
Seller prior to the Closing, (c) the aggregate amount of Closing Accounts
Receivable, (d) the aggregate amount of Closing Accounts Receivable of the type
set forth in the asset category “Due from Affiliate” on the Most Recent Balance
Sheet, and (e) the amount of Net Closing Cash. At Closing, the Purchase Price
will be paid by (i) Parent withdrawing from the Seller Accounts an amount of
Cash equal to the amount described in item (a) above as set forth on the Net
Closing Cash Certificate, and (ii) Buyer paying an amount equal to the Purchase
Price minus $70,000 (the “Holdback Amount”) minus the amount described in items
(a) and (d) above as set forth on the Net Closing Cash Certificate in cash by
wire transfer or delivery of other immediately available funds to an account
specified in writing by Seller. Buyer shall pay the Holdback Amount to Seller
not later than one Business Day following transfer of control of the Seller
Accounts to Buyer in accordance with Section 6.4.

 

 

Section 2.4

Net Closing Cash Adjustment.

 

(a)       No later than 30 days after the Closing Date, Buyer may prepare and
provide to Seller its calculation of Net Closing Cash showing the basis for
difference from the amount of Net Closing Cash set forth on the Net Closing Cash
Certificate (the “Buyer Net Closing Cash Statement”). If Seller disagrees with
the calculation of Net Closing Cash set forth in the Buyer Net Closing Cash
Statement, Seller may, within ten Business Days after delivery of the Buyer Net
Closing Cash Statement, deliver a notice to Buyer disagreeing with Buyer’s
calculation of Net Closing Cash and setting forth Seller’s calculation of Net
Closing Cash. Any such notice of disagreement shall specify those items or
amounts as to which the Seller disagrees. If Seller does not timely deliver to
Buyer a notice of disagreement, the calculation of Net Closing Cash set forth in
the Buyer Net Closing Cash Statement shall be deemed to be final.

 

11

 

 

--------------------------------------------------------------------------------



(b)       If a notice of disagreement shall be timely delivered pursuant to
Section 2.4(a), Buyer and Seller shall, during the ten Business Days following
such delivery, use their commercially reasonable efforts to reach agreement on
the disputed items or amounts in order to determine, as may be required, the
final amount of Net Closing Cash, including by exchanging information and
providing access to the books and records and personnel of the Parties. If
during such period, Buyer and Seller are unable to reach such agreement, they
shall promptly thereafter cause a certified public accounting firm of national
reputation in the United States agreed upon by Buyer and Seller that has not
done any work for, and does not have any relationship that would reasonably be
expected to impair its independence with, any of Seller, Buyer, Parent or their
respective Affiliates (the “Independent Public Accountants”) promptly to review
the applicable portions of this Agreement and the disputed items or amounts for
the purpose of calculating the Net Closing Cash. In making such calculation, the
Independent Public Accountants shall consider only those items or amounts in the
Buyer Net Closing Cash Statement as to which the Seller has disagreed as
specified in the notice of disagreement delivered pursuant to Section 2.4(a).
The Independent Public Accountants shall deliver to the Buyer and the Seller, as
promptly as practicable, a report setting forth such calculation. Such report
shall be final and binding upon Buyer and Seller. The cost of such review and
report shall be borne by Buyer unless such report results in Seller being
obligated to make a payment pursuant to Section 2.4(c), in which case such cost
shall be borne by Seller.

 

(c)       If the final Net Closing Cash is less than the Net Closing Cash as set
forth on the Net Closing Cash Certificate, then, not later than two Business
Days following the amount Net Closing Cash being deemed final pursuant to this
Section 2.4, Seller and Parent shall pay to Buyer an amount equal to the excess
of (i) the Net Closing Cash as set forth in the Net Closing Cash Certificate,
over (ii) the final Net Closing Cash as determined pursuant to this Section 2.4.

 

Section 2.5      Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Wollmuth Maher &
Deutsch LLP, in New York, New York commencing at 10:00 a.m. local time on the
second Business Day following the satisfaction or waiver of all conditions to
the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) or such other date as the Parties may mutually
determine (the “Closing Date”).

 

Section 2.6      Deliveries at Closing. At the Closing, (a) Seller will deliver
to Buyer the various certificates, instruments, and documents referred to in
Section 7.1 below; (b) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Section 7.2 below; (c) Seller will
execute, acknowledge (if appropriate), and deliver to Buyer (i) a bill of sale
for the Assets in the form attached hereto as Exhibit A, (ii) assignments
(including Real Property transfer documents) in the forms requested by Buyer and
(iii) such other instruments of sale, transfer, conveyance, and assignment as
Buyer and its counsel may reasonably request; and (d) Buyer will execute,
acknowledge (if appropriate), and deliver to Seller (A) an Assignment and
Assumption Agreement in the form attached hereto as Exhibit B and (B) such other
instruments of assumption as Seller and its counsel may reasonably request.

 

 

Section 2.7

Allocation.

 

12

 

 

--------------------------------------------------------------------------------



 

(a)       Buyer and Seller shall agree upon an allocation of the Purchase Price
(and all other capitalized costs) among the Acquired Assets prepared in
accordance with Code Section 1060 and the Treasury Regulations thereunder (and
any similar provision of state, local or foreign Law, as appropriate) within 60
days after the Closing Date, which allocation shall be binding on Buyer and
Seller. If Buyer and Seller cannot agree on any such allocation, then neither
Buyer nor Seller shall be required to comply with Section 2.7(b).

 

(b)       Buyer and Seller and their Affiliates shall report, act and file Tax
Returns (including, but not limited to Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with such agreed allocation. Seller
shall timely and properly prepare, execute, file and deliver all such documents,
forms and other information as Buyer may reasonably request to prepare such
agreed allocation. Neither Buyer nor Seller shall take any position (whether in
audits, tax returns or otherwise) that is inconsistent with such agreed
allocation unless required to do so by applicable Law.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT

 

Seller and Parent jointly and severally represent and warrant to Buyer that the
statements contained in this Article III are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article III), except as set forth in the
disclosure schedule accompanying this Agreement and initialed by the Parties
(the “Disclosure Schedule”). The Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this Article III.

 

From time to time prior to the Closing, Seller and Parent may supplement and
update the Disclosure Schedule delivered pursuant to this Agreement with respect
to any matter arising between the date hereof and the Closing Date which, if
existing or occurring on the date of this Agreement, would have been required to
have been set forth on such Schedules hereto; provided, however, that Seller may
not provide any such supplement or update to Section 1AL of the Disclosure
Schedule. To the extent that any such supplement or update of the Disclosure
Schedule discloses any matter or information that has not been, and is not
reasonably capable of being, cured prior to Closing and which has resulted in or
would result in a Material Adverse Change to Seller, then Buyer may terminate
this Agreement. If Buyer nevertheless consummates closing hereunder, all
supplements or updates of the Disclosure Schedule shall be given full effect for
the purposes of all representations and warranties hereunder and no claim for
breach may be asserted on the basis of any information so disclosed in any such
supplement or update.

 

Section 3.1      Organization of Seller and Parent. Each of Seller and Parent is
a corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction of its incorporation. Parent owns all of the equity
securities of Seller.

 

13

 

 

--------------------------------------------------------------------------------



Section 3.2      Authorization of Transaction. Each of Seller and Parent has
full power and authority (including full corporate or other entity power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. Without limiting the generality of the foregoing, the boards of
directors of Seller and Parent (in its capacity as the sole stockholder of
Seller) have duly authorized the execution, delivery, and performance of this
Agreement by Seller. This Agreement constitutes the valid and legally binding
obligation of each of Seller and Parent, enforceable in accordance with its
terms and conditions, except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally or by general
principles of equity.

 

Section 3.3      Non-contravention. Except as set forth in Section 3.3 of the
Disclosure Schedule, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article II above), will (a) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Body, or court
to which Seller is subject or any provision of the charter or bylaws of Seller
or Parent or (b) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller or Parent is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Lien upon any of its
assets). Except as set forth in Section 3.3 of the Disclosure Schedule, neither
Seller nor Parent needs to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Body in order for
the Parties to consummate the transactions contemplated by this Agreement
(including the assignments and assumptions referred to in Article II above).

 

Section 3.4      Brokers’ Fees. Other than Friedman, Billings, Ramsey & Co.,
Inc. (“FBR”), neither Seller nor Parent has any Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.
The fees and expenses of FBR shall be the responsibility of Parent or Guarantor
and neither Buyer nor Seller shall have any obligation to pay any such amounts.

 

Section 3.5      Assets. Seller has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by them, located on their
premises, or shown on the Most Recent Balance Sheet or acquired after the date
thereof, free and clear of all Liens, except for properties and assets disposed
of in the Ordinary Course of Business since the date of the Most Recent Balance
Sheet. Without limiting the generality of the foregoing, Seller has good and
marketable title to all of the Acquired Assets, free and clear of any Liens or
restrictions on transfer. The Acquired Assets include all assets necessary to
conduct the Business.

 

Section 3.6      Subsidiaries. Seller does not have any subsidiaries and, except
as set forth in Section 3.6 of the Disclosure Schedule, Seller does not own or
have any right to acquire, directly or indirectly, any outstanding capital stock
of or other equity interests in any Person.

 

14

 

 

--------------------------------------------------------------------------------



Section 3.7      Financial Statements. Attached hereto as Exhibit C are the
following financial statements (collectively, the “Financial Statements”): (a)
balance sheets and statements of income, changes in stockholders’ equity, and
cash flow as of and for the fiscal years ended December 31, 2006 and December
31, 2007 (the “Most Recent Fiscal Year End”) for Seller; and (b) unaudited
balance sheets and statements of income, changes in stockholders’ equity, and
cash flow (the “Most Recent Financial Statements”) as of and for the eleven
months ended November 30, 2008 (the “Most Recent Fiscal Month End”) for Seller.
The Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP throughout the periods covered thereby, present fairly the
financial condition of Seller as of such dates and the results of operations of
Seller for such periods, are correct and complete in all material respects, and
are consistent with the books and records of Seller (which books and records are
correct and complete in all material respects); provided, however, that the Most
Recent Financial Statements are subject to normal year-end adjustments (which
will not be material individually or in the aggregate) and lack footnotes and
other presentation items.

 

Section 3.8      Events Subsequent to Most Recent Fiscal Year End. Since the
Most Recent Fiscal Year End, there has not been any Material Adverse Change.
Without limiting the generality of the foregoing, since that date:

 

(a)       Seller has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
Ordinary Course of Business;

 

(b)       Seller has not entered into any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) either
involving more than $25,000 or outside the Ordinary Course of Business;

 

(c)       no party (including Seller) has accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving, individually or in the
aggregate, more than $25,000 to which Seller is a party or by which it is bound;

 

(d)       Seller has not imposed or permitted to exist any Lien upon any of its
assets, tangible or intangible;

 

(e)       Seller has not made any capital expenditure (or series of related
capital expenditures) either involving more than $25,000 (individually or in the
aggregate) or outside the Ordinary Course of Business;

 

(f)        Seller has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$25,000 (individually or in the aggregate) or outside the Ordinary Course of
Business;

 

(g)       Seller has not issued any note, bond, or other debt security or
created, incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation involving more than $25,000 in the aggregate;

 

15

 

 

--------------------------------------------------------------------------------



 

(h)       Seller has not delayed or postponed the payment of accounts payable
and other Liabilities outside the Ordinary Course of Business;

 

(i)        Seller has not cancelled, compromised, waived, or released any right
or claim (or series of related rights and claims) either involving more than
$25,000 (individually or in the aggregate) or outside the Ordinary Course of
Business;

 

(j)        Seller has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;

 

(k)       there has been no change made or authorized in the charter or bylaws
(or other organizational documents) of Seller;

 

(l)        Seller has not issued, sold, or otherwise disposed of any of its
capital stock, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of its capital
stock;

 

(m)      Seller has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of its capital stock;

 

(n)       Seller has not experienced damage, destruction, or loss (whether or
not covered by insurance) to its property in an aggregate amount in excess of
$25,000;

 

(o)       Seller has not made any loan to, or entered into any other transaction
with, any of its directors, officers, and employees outside the Ordinary Course
of Business;

 

(p)       Seller has not entered into or terminated any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement;

 

(q)       Seller has not granted any increase in the base compensation of any of
its directors, officers, and employees outside the Ordinary Course of Business;

 

(r)        Seller has not adopted, amended, modified, or terminated any bonus,
profit sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its directors, officers, and employees (or taken any such
action with respect to any other Employee Benefit Plan);

 

(s)       Seller has not made any other change in employment terms for any of
its directors, officers, and employees;

 

(t)        Seller has not made or pledged to make any charitable or other
capital contribution;

 

16

 

 

--------------------------------------------------------------------------------



(u)       Seller has not paid any amount to any third party with respect to any
Liability (including any costs and expenses Seller has incurred or may incur in
connection with this Agreement and the transactions contemplated hereby) that
would not constitute an Assumed Liability if in existence as of the Closing;

 

(v)       there has not been any other material occurrence, event, incident,
action, failure to act, or transaction outside the Ordinary Course of Business
involving Seller;

 

 

(w)

Seller has not discharged a material Liability or Lien;

 

(x)       Seller has not made any loans or advances of money in an aggregate
amount in excess of $25,000;

 

 

(y)

Seller has not disclosed any confidential information; and

 

 

(z)

Seller has not committed to any of the foregoing.

 

Section 3.9      Undisclosed Liabilities. Seller has no Liabilities (and there
is no Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against it giving rise to any
Liability), except for (a) Liabilities set forth on the Most Recent Balance
Sheet and (b) Liabilities that have arisen after the Most Recent Fiscal Month
End in the Ordinary Course of Business (none of that results from, arises out
of, relates to, is in the nature of, or was caused by any breach of contract,
breach of warranty, tort, infringement, or violation of Law).

 

Section 3.10    Legal Compliance. Except as set forth on Section 3.10 of the
Disclosure Schedule, Seller has complied with all applicable Law, and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, demand, or
notice has been filed or commenced against any of them alleging any failure so
to comply.

 

 

Section 3.11

Tax Matters.

 

(a)       Except as set forth on Section 3.11(a) of the Disclosure Schedule,
Seller has timely filed all Tax Returns that it was required to file. All such
Tax Returns were correct and complete in all respects and were prepared in
substantial compliance with all applicable Law. All Taxes owed by Seller
(whether or not shown or required to be shown on any Tax Return) have been paid.
There are no Liens on any of the assets of Seller that arose in connection with
any failure (or alleged failure) to pay any Tax.

 

(b)       Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

 

(c)       Section 3.11(c) of the Disclosure Schedule lists all federal, state,
local, and foreign income Tax Returns filed with respect to Seller for taxable
periods ended on or after December 31, 2005. Seller has delivered to Buyer
correct and complete copies of all income Tax

 

17

 

 

--------------------------------------------------------------------------------



Returns, audit examination reports, and statements of deficiencies assessed
against or agreed to by Seller since December 31, 2005.

 

(d)       Seller has not made any payments, is not obligated to make any
payments, and is not a party to any agreement that under certain circumstances
could obligate it to make any payments that are not deductible under Code
Section 280G.

 

 

Section 3.12

Real Property.

 

(a)       Section 3.12(a) of the Disclosure Schedule sets forth the address and
description of each parcel of Owned Real Property. With respect to each parcel
of Owned Real Property:

(i)        Seller has good and marketable indefeasible fee simple title, free
and clear of all liens and encumbrances, except Permitted Encumbrances;

 

(ii)       except as set forth in Section 3.12(a)(ii) of the Disclosure
Schedule, Seller has not leased or otherwise granted to any Person the right to
use or occupy such Owned Real Property or any portion thereof; and

 

(iii)      there are no outstanding options, rights of first offer or rights of
first refusal to purchase such Owned Real Property or any portion thereof or
interest therein.

 

(b)       Section 3.12(b) of the Disclosure Schedule sets forth the address of
each parcel of Leased Real Property, and a true and complete list of all Leases
for each such Leased Real Property (including the date and name of the parties
to such Lease document). Seller has delivered to Buyer a true and complete copy
of each such Lease document, and in the case of any oral Lease, a written
summary of the material terms of such Lease. Except as set forth in
Section 3.12(b) of the Disclosure Schedule, with respect to each of the Leases:

 

(i)        such Lease is legal, valid, binding, enforceable and in full force
and effect;

 

(ii)       the transactions contemplated by this Agreement do not require the
consent of any other party to such Lease (except for those Leases for which
Lease Consents are obtained), will not result in a breach of or default under
such Lease, and will not otherwise cause such Lease to cease to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing;

 

(iii)      Seller’s possession and quiet enjoyment of the Leased Real Property
under such Lease has not been disturbed and there are no disputes with respect
to such Lease;

 

(iv)      neither Seller nor, to the Knowledge of the Seller Parties, any other
party to the Lease is in breach of or default under such Lease, and no event has
occurred or circumstance exists that, with the delivery of notice, the passage
of time or both, would

 

18

 

 

--------------------------------------------------------------------------------



constitute such a breach or default, or permit the termination, modification or
acceleration of rent under such Lease;

 

(v)       no security deposit or portion thereof deposited with respect to such
Lease has been applied in respect of a breach of or default under such Lease
that has not been redeposited in full;

 

(vi)      Seller does not owe, and will not owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease;

 

(vii)     the other party to such Lease is not an Affiliate of, and otherwise
does not have any economic interest in, Seller;

 

(viii)    Seller has not subleased, licensed or otherwise granted any Person the
right to use or occupy the Leased Real Property or any portion thereof;

 

(ix)      Seller has not collaterally assigned or granted any other Lien in such
Lease or any interest therein; and

 

 

(x)

there are no Liens on the estate or interest created by such Lease.

 

(c)       The Owned Real Property identified in Section 3.12(a) of the
Disclosure Schedule and the Leased Real Property identified in Section 3.12(b)
of the Disclosure Schedule (the “Real Property”) comprise all of the real
property used in, the Business; and Seller is not a party to any agreement or
option to purchase any real property or interest therein.

 

(d)       All buildings, structures, fixtures, building system and equipment,
and all components thereof, including the roof, foundation, load-bearing walls,
and other structural elements thereof, heating, ventilation, air conditioning,
mechanical, electrical, plumbing and other building systems, environmental
control, remediation and abatement systems, sewer, storm, and waste water
systems, irrigation and other water distribution systems, parking facilities,
fire protection, security and surveillance systems, and telecommunications,
computer, wiring, and cable installations, included in the Real Property (the
“Improvements”) are in good condition and repair and sufficient for the
operation of the Business. To the Knowledge of the Seller Parties, there are no
structural deficiencies or latent defects affecting any of the Improvements and
there are no facts or conditions affecting any of the Improvements which would,
individually or in the aggregate, interfere in any respect with the use or
occupancy of the Improvements or any portion thereof in the operation of the
Business as currently conducted thereon.

 

(e)       Seller has not received notice of any condemnation, expropriation or
other proceeding in eminent domain, pending or threatened, affecting any parcel
of Real Property or any portion thereof or interest therein. There is no
injunction, decree, order, writ or judgment outstanding, or any claim,
litigation, administrative action or similar proceeding, pending or, to the
Knowledge of the Seller Parties, threatened, relating to the ownership, lease,
use or

 

19

 

 

--------------------------------------------------------------------------------



occupancy of the Real Property or any portion thereof, or the operation of the
Business as currently conducted thereon.

 

(f)        The Real Property is in material compliance with all applicable
building, zoning, subdivision, health and safety and other land use Laws,
including the Americans with Disabilities Act of 1990, as amended, and all
insurance requirements affecting the Real Property (collectively, the “Real
Property Laws”), and the current use and occupancy of the Real Property and
operation of the Business thereon do not violate any Real Property Laws. Seller
has not received any notice of violation of any Real Property Laws and there is
no Basis for the issuance of any such notice or the taking of any action for
such violation. To the Knowledge of the Seller Parties, there is no pending or
anticipated change in any Real Property Laws that will materially impair the
ownership, lease, use or occupancy of any Real Property or any portion thereof
in the continued operation of the Business as currently conducted thereon.

 

(g)       Each parcel of Real Property has direct vehicular and pedestrian
access to a public street adjoining the Real Property, or has vehicular and
pedestrian access to a public street via an insurable, permanent, irrevocable
and appurtenant easement benefiting such parcel of Real Property, and such
access is not dependent on any land or other real property interest that is not
included in the Real Property. None of the Improvements or any portion thereof
is dependent for its access, use or operation on any land, building, improvement
or other real property interest that is not included in the Real Property.

 

(h)       All water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Real Property have been installed and are
operational and sufficient for the operation of the Business as currently
conducted thereon. Each such utility service enters the Real Property from an
adjoining public street or valid private easement in favor of the supplier of
such utility service or appurtenant to such Real Property, and is not dependent
for its access, use or operation on any land, building, improvement or other
real property interest that is not included in the Real Property.

 

(i)        All certificates of occupancy, permits, licenses, franchises,
approvals and authorizations (collectively, the “Real Property Permits”) of all
Governmental Bodies, board of fire underwriters, association or any other entity
having jurisdiction over the Real Property that are required or appropriate to
use or occupy the Real Property or operate the Business as currently conducted
thereon have been issued and are in full force and effect. Section 3.12(i) of
the Disclosure Schedule lists all material Real Property Permits held by Seller
with respect to each parcel of Real Property. Seller has delivered to Buyer a
true and complete copy of all Real Property Permits. Seller has not received any
notice from any Governmental Body or other entity having jurisdiction over the
Real Property threatening a suspension, revocation, modification or cancellation
of any Real Property Permit and, to the Knowledge of the Seller Parties, there
is no Basis for the issuance of any such notice or the taking of any such
action. The Real Property Permits are transferable to Buyer without the consent
or approval of the issuing Governmental Body or entity; no disclosure, filing or
other action by Seller is required in connection with such transfer; and Buyer
shall not be required to assume any additional liabilities or obligations under
the Real Property Permits as a result of such transfer.

 

20

 

 

--------------------------------------------------------------------------------



 

(j)        The classification of each parcel of Real Property under applicable
zoning Law permits the use and occupancy of such parcel and the operation of the
Business as currently conducted thereon, and permits the Improvements located
thereon as currently constructed, used and occupied. There are sufficient
parking spaces, loading docks and other facilities at such parcel to comply with
such zoning Law. Seller’s use or occupancy of the Real Property or any portion
thereof or the operation of the Business is not dependent on a “permitted
non-conforming use” or “permitted non-conforming structure” or similar variance,
exemption or approval from any Governmental Body.

 

(k)       The current use and occupancy of the Real Property and the operation
of the Business thereon do not violate any easement, covenant, condition,
restriction or similar provision in any instrument of record or other unrecorded
agreement affecting such Real Property (the “Encumbrance Documents”). Seller has
not received any notice of violation of any Encumbrance Documents, and there is
no Basis for the issuance of any such notice or the taking of any action for
such violation.

 

(l)        None of the Improvements encroaches on any land that is not included
in the Real Property or on any easement affecting such Real Property, or
violates any building lines or set-back lines, and there are no encroachments
onto the Real Property, or any portion thereof, would interfere with the use or
occupancy of such Real Property or the continued operation of the Business
thereon.

 

(m)      Each parcel of Real Property is a separate lot for real estate tax and
assessment purposes, and no other real property is included in such tax parcel.
There are no Taxes, assessments, fees, charges or similar costs or expenses
imposed by any Governmental Body, association or other entity having
jurisdiction over the Real Property (collectively, the “Real Estate
Impositions”) with respect to any Real Property or portion thereof that are
delinquent. The Title Commitments set forth all Real Estate Impositions that are
due and payable with respect to such parcel. There is no pending or threatened
increase or special assessment or reassessment of any Real Estate Impositions
for such parcel.

 

(n)       None of the Real Property or any portion thereof is located in a flood
hazard area (as defined by the Federal Emergency Management Agency).

 

 

Section 3.13

Intellectual Property.

 

(a)       Seller owns or possesses or has the right to use pursuant to a valid
and enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary for the operation of the Business. Each item of
Intellectual Property owned or used by Seller immediately prior to the Closing
will be owned or available for use by Buyer on identical terms and conditions
immediately subsequent to the Closing hereunder. Seller has taken all necessary
action to maintain and protect each item of Intellectual Property that it owns
or uses.

 

(b)             Seller has not interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of third
parties, and Parent has

 

21

 

 

--------------------------------------------------------------------------------



not and no director or officer (or employee with responsibility for Intellectual
Property matters) of Seller has ever received any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that Seller must license or
refrain from using any Intellectual Property rights of any third party). To the
Knowledge of the Seller Parties, no third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of Seller.

 

(c)       Section 3.13(c) of the Disclosure Schedule identifies each patent or
trademark registration that has been issued to Seller with respect to any of its
Intellectual Property, identifies each pending patent application or application
for trademark registration that Seller has made with respect to any of its
Intellectual Property, and identifies each license, sublicense, agreement, or
other permission that Seller has granted to any third party with respect to any
of its Intellectual Property (together with any exceptions). Seller has
delivered to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, sublicenses, agreements, and permissions
(as amended to date) and has made available to Buyer correct and complete copies
of all other written documentation evidencing ownership and prosecution (if
applicable) of each such item. Section 3.13(c) of the Disclosure Schedule also
identifies each material unregistered trademark, service mark, trade name,
corporate name or Internet domain name, computer software item (other than
commercially available off-the-shelf software purchased or licensed for less
than a total cost of $1,000 in the aggregate) and each material unregistered
copyright used by Seller in connection with the Business. With respect to each
item of Intellectual Property required to be identified in Section 3.13(c) of
the Disclosure Schedule:

 

(i)        Seller owns and possesses all right, title, and interest in and to
the item, free and clear of any Lien, license, or other restriction or
limitation regarding use or disclosure;

 

(ii)       the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;

 

(iii)      no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of the Seller
Parties and the employees of the Seller Parties with responsibility for
Intellectual Property matters, is threatened that challenges the legality,
validity, enforceability, use, or ownership of the item, and there are no
grounds for the same;

 

(iv)      Seller has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and

 

(v)       no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by Parent or Seller,
including a failure by Parent or Seller to pay any required maintenance fees).

 

(d)       Section 3.13(d) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that Seller uses pursuant to
license,

 

22

 

 

--------------------------------------------------------------------------------



sublicense, agreement or permission. Seller has delivered to Buyer correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(each as amended to date). With respect to each item of Intellectual Property
required to be identified in Section 3.13(d) of the Disclosure Schedule:

 

(i)        the license, sublicense, agreement, or permission covering the item
is legal, valid, binding, enforceable, and in full force and effect;

 

(ii)       the license, sublicense, agreement, or permission will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following consummation of the transactions contemplated hereby;

 

(iii)      no party to the license, sublicense, agreement, or permission is in
breach or default, and no event has occurred that with notice or lapse of time
would constitute a breach or default or permit termination, modification, or
acceleration thereunder;

 

(iv)      no party to the license, sublicense, agreement, or permission has
repudiated any provision thereof;

 

(v)       with respect to each sublicense, the representations and warranties
set forth in subsections (i) through (iv) above are true and correct, to the
Knowledge of the Seller Parties, with respect to the underlying license;

 

(vi)      the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;

 

(vii)     no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of the Seller
Parties and the employees of the Seller Parties with responsibility for
Intellectual Property matters, is threatened that challenges the legality,
validity, or enforceability of the underlying item of Intellectual Property, and
there are no grounds for the same;

 

(viii)    Seller has not granted any sublicense or similar right with respect to
the license, sublicense, agreement, or permission; and

 

(ix)      except as set forth on Section 3.13(d) of the Disclosure Schedule, the
underlying item of Intellectual Property does not constitute open source, public
source, or freeware Intellectual Property, or any modification or derivative
work thereof, including any version of any software licensed pursuant to any GNU
general public license or limited general public license, or other software that
is licensed pursuant to a license that purports to require the distribution of,
or access to, Source Code or purports to restrict a party’s ability to charge
for distribution or use of software, and was not used in, incorporated into,
integrated or bundled with, any Intellectual Property that is, or was,
incorporated in, or used in the development or compilation of, any Intellectual
Property of Seller.

 

23

 

 

--------------------------------------------------------------------------------



(e)       To the Knowledge of the Seller Parties and the employees of the Seller
Parties with responsibility for Intellectual Property matters: (i) Seller has
not in the past and will not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any Intellectual Property rights of third
parties as a result of the continued operation of the Business; (ii) there are
no facts that indicate a likelihood of any of the foregoing; and (iii) no
notices regarding any of the foregoing (including any demands or offers to
license any Intellectual Property from any third party) have been received.

 

(f)        Seller has taken all necessary and desirable actions to maintain and
protect all of the Intellectual Property of Seller and will continue to maintain
and protect all of the Intellectual Property of Seller prior to Closing so as
not to materially adversely affect the validity or enforceability thereof. To
the Knowledge of the Seller Parties, the owners of any of the Intellectual
Property licensed to Seller have taken all necessary and desirable actions to
maintain and protect the Intellectual Property covered by such license.

 

(g)       Seller has complied in all material respects with and is presently in
compliance with all Laws (including the Federal Trade Commission and State
Attorneys General) applicable to any Intellectual Property and Seller shall take
all steps necessary to ensure such compliance until Closing.

 

Section 3.14    Tangible Assets. Seller owns or leases all buildings, machinery,
equipment, and other tangible assets necessary for the conduct of the Business.
Each such tangible asset is free from material defects, has been maintained in
accordance with normal industry practice, is in good operating condition and
repair (subject to normal wear and tear), and is suitable for the purposes for
which it presently is used and presently is proposed to be used.

 

Section 3.15    Contracts. Section 3.15 of the Disclosure Schedule lists the
following contracts and other agreements to which Seller is currently a party:

 

(a)       any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $5,000 per annum;

 

(b)       any agreement with an Insurance Company, insurance agent or other
Producer;

 

(c)       any agreement creating Commission Rights or which obligates Seller to
pay any commissions to a Producer and any other agreement with an Insurance
Company or a Producer;

 

(d)       any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year, result in a material loss to
Seller, or involve consideration in excess of $5,000;

 

 

(e)

any agreement relating to a partnership or joint venture;

 

 

24

 

 

--------------------------------------------------------------------------------



(f)        any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $5,000 or under which it has
imposed a Lien on any of its assets, tangible or intangible;

 

 

(g)

any agreement concerning confidentiality or non-competition;

 

(h)       any agreement involving Parent or any of its Affiliates (other than
Seller);

 

(i)        any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of its current or former directors, officers, and employees;

 

 

(j)

any collective bargaining agreement;

 

(k)       any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis;

 

(l)        any agreement under which it has advanced or loaned any amount to any
of its directors, officers, and employees;

 

(m)      any agreement under which the consequences of a default or termination
could have a Material Adverse Effect;

 

(n)       any agreement under which it has granted any Person any registration
rights (including demand and piggyback registration rights);

 

(o)       any settlement, conciliation or similar agreement, the performance of
which will involve payment after the Most Recent Fiscal Month End of
consideration in excess of $5,000, or imposition of monitoring or reporting
obligations to any Governmental Body outside the Ordinary Course of Business;

 

(p)       any agreement under which Seller has advanced or loaned any amounts to
any other Person;

 

(q)       any agreement for the payment of any bonus fee, commission or other
incentive compensation to any agent, Producer, representative or marketer of
Seller; or

 

(r)        any other agreement (or group of related agreements) the performance
of which involves consideration in excess of $5,000.

 

Seller has delivered to Buyer a correct and complete copy of each written
agreement listed in Section 3.15 of the Disclosure Schedule (as amended to date)
and a written summary setting forth the terms and conditions of each oral
agreement referred to in Section 3.15 of the Disclosure Schedule. With respect
to each such agreement: (i) the agreement is legal, valid, binding, enforceable,
and in full force and effect; (ii) the agreement will continue to be legal,

 

25

 

 

--------------------------------------------------------------------------------



valid, binding, enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby (including
the assignments and assumptions referred to in Article II above); (iii) Seller
is not, and, to the Knowledge of the Seller Parties, no other party to the
agreement is, in breach or default, and no event has occurred that with notice
or lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iv) Seller has not,
and, to the Knowledge of the Seller Parties, no other party to the agreement
has, repudiated any provision of the agreement.

 

Section 3.16    Notes and Accounts Receivable. All notes and accounts receivable
of Seller are reflected properly on their books and records, are valid
receivables subject to no setoffs or counterclaims, are current and collectible,
and will be collected in accordance with their terms at their recorded amounts,
subject only to the reserve for bad debts set forth on the face of the Most
Recent Balance Sheet (rather than in any notes thereto) as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of Seller.

 

Section 3.17    Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of Seller.

 

Section 3.18    Insurance. Section 3.18 of the Disclosure Schedule sets forth
the following information with respect to each insurance policy (including
policies providing property, casualty, liability, and workers’ compensation
coverage and bond and surety arrangements) to which Seller has been a party, a
named insured, or otherwise the beneficiary of coverage at any time within the
past five years:

 

 

(a)

the name, address, and telephone number of the agent;

 

(b)       the name of the insurer, the name of the policyholder, and the name of
each covered insured;

 

 

(c)

the policy number and the period of coverage;

 

(d)       the scope (including an indication of whether the coverage was on a
claims made, occurrence, or other basis) and amount (including a description of
how deductibles and ceilings are calculated and operate) of coverage; and

 

(e)       a description of any retroactive premium adjustments or other
loss-sharing arrangements.

 

With respect to each such insurance policy currently in effect: (i) the policy
is legal, valid, binding, enforceable, and in full force and effect; (ii) the
policy will continue to be legal, valid, binding, enforceable, and in full force
and effect on identical terms following the consummation of the transactions
contemplated hereby (including the assignments and assumptions referred to in
Article II above); (iii) neither Seller nor, to the Knowledge of the Seller
Parties, any other party to the policy is in breach or default (including with
respect to the payment of premiums or

 

26

 

 

--------------------------------------------------------------------------------



the giving of notices), and no event has occurred that, with notice or the lapse
of time, would constitute such a breach or default, or permit termination,
modification, or acceleration, under the policy; and (iv) to the Knowledge of
the Seller Parties, no party to the policy has repudiated any provision thereof.
Seller has been covered during the past five years by insurance in scope and
amount customary and reasonable for the business in which it has engaged during
the aforementioned period. Section 3.18 of the Disclosure Schedule describes any
self-insurance arrangements affecting Seller.

 

Section 3.19    Litigation. Section 3.19 of the Disclosure Schedule sets forth
each instance in which Seller (a) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge, (b) is a party or, to the Knowledge
of the Seller Parties and the employees of the Seller Parties with
responsibility for litigation matters, is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before (or that
could come before) any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator, or (c)
during the five year period prior to the date of this Agreement, has settled,
had decided or dismissed, or otherwise resolved or had resolved any action,
suit, proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator. None of the actions, suits, proceedings,
hearings, and investigations set forth in Section 3.19 of the Disclosure
Schedule could result in any Material Adverse Change. Parent does not have and
no director or officer (or employee with responsibility for litigation matters)
of Seller has any reason to believe that any such action, suit, proceeding,
hearing, or investigation may be brought or threatened against Seller or that
there is any Basis for the foregoing.

 

 

Section 3.20

Employees.

 

 

(a)

With respect to the Business:

 

(i)        there is no collective bargaining agreement or relationship with any
labor organization;

 

(ii)       to the Knowledge of the Seller Parties, no executive or manager of
Seller (A) has any present intention to terminate his or her employment, or (B)
is a party to any confidentiality, non-competition, proprietary rights or other
such agreement between such employee and any Person besides such entity that
would be material to the performance of such employee’s employment duties, or
the ability of such entity or Buyer to conduct the business of such entity;

 

(iii)      no labor organization or group of employees has filed any
representation petition or made any written or oral demand for recognition;

 

(iv)      to the Knowledge of the Seller Parties, no union organizing or
decertification efforts are underway or threatened and no other question
concerning representation exists;

 

27

 

 

--------------------------------------------------------------------------------



(v)       no labor strike, work stoppage, slowdown, or other material labor
dispute has occurred, and none is underway or, to the Knowledge of the Seller
Parties, threatened;

 

(vi)      there is no workers’ compensation liability, experience, or matter
outside the Ordinary Course of Business;

 

(vii)     there is no employment-related charge, complaint, grievance,
investigation, inquiry, or obligation of any kind, pending or threatened in any
forum, relating to an alleged violation or breach by Seller (or its officers or
directors) of any Law or contract; and

 

(viii)    to the Knowledge of the Seller Parties, no employee or agent of Seller
has committed any act or omission giving rise to material liability for any
violation or breach identified in subsection (vii) above.

 

(b)       Except as set forth in Section 3.20(b) of the Disclosure Schedule, (i)
there are no employment contracts or severance agreements with any employees of
Seller, and (ii) there are no written personnel policies, rules, or procedures
applicable to employees of Seller True and complete copies of all such documents
have been provided to Buyer prior to the date of this Agreement.

 

(c)       With respect to the transactions contemplated by this Agreement, any
notice required under any Law or collective bargaining agreement has been given,
and all bargaining obligations with any employee representative have been, or
prior to the Closing Date will be, satisfied. Within the past three years,
Seller has not implemented any plant closing or layoff of employees that could
implicate the Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar Law (collectively, the “WARN Act”), and no such action
will be implemented without advance notification to Buyer.

 

 

Section 3.21

Employee Benefits.

 

(a)       Section 3.21(a) of the Disclosure Schedule lists each Employee Benefit
Plan that Seller maintains, to which Seller contributes or has any obligation to
contribute, or with respect to which Seller has any Liability.

 

(i)        Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) that is subject to the requirements of ERISA and the Code has
been maintained, funded and administered in all material respects in accordance
with the terms of such Employee Benefit Plan and complies in form and in
operation in all material respects with the applicable requirements of ERISA,
the Code, and other applicable Law.

 

(ii)       All required reports and descriptions (including, to the extent
applicable, Form 5500 annual reports, summary annual reports, and summary plan
descriptions) have been timely filed and/or distributed in accordance with the
applicable requirements of ERISA and the Code with respect to each such Employee
Benefit Plan. The requirements of

 

28

 

 

--------------------------------------------------------------------------------



COBRA have been met with respect to each such Employee Benefit Plan that is an
Employee Welfare Benefit Plan subject to COBRA, to the extent applicable.

 

(iii)      All contributions (including all employer contributions and employee
salary reduction contributions) that are due have been made within the time
periods prescribed by ERISA and the Code to each such Employee Benefit Plan that
is an Employee Pension Benefit Plan and all contributions for any period ending
on or before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of Seller. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.

 

(iv)      Each such Employee Benefit Plan that is intended to meet the
requirements of a “qualified plan” under Code Section 401(a) has received a
determination from the Internal Revenue Service that such Employee Benefit Plan
is so qualified, and nothing has occurred since the date of such determination
that could adversely affect the qualified status of any such Employee Benefit
Plan.

 

(v)       With respect to each Employee Benefit Plan that Seller or any ERISA
Affiliate maintains or has maintained during the past six years, or to which any
of them contributes or has been required to contribute during the past six
years, and which is subject to ERISA, there have been no Prohibited Transactions
with respect to any such Employee Benefit Plan that have resulted in a material
Liability to Seller. No Liability has been assessed against a Fiduciary for a
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any such Employee Benefit
Plan. No action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending or, to the Knowledge of
Parent or any director or officer (or employee with responsibility for employee
benefits matters) of Seller, threatened. Parent does not and no director or
officer (or employee with responsibility for employee benefits matters) of
Seller has any Knowledge of any Basis for any such action, suit, proceeding,
hearing, or investigation.

 

(vi)      Seller has delivered to Buyer correct and complete copies of the plan
documents and summary plan descriptions, the most recent determination letter
received from the Internal Revenue Service, the most recent annual report (Form
5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements that implement each such
Employee Benefit Plan.

 

(b)       Neither Seller nor any ERISA Affiliate contributes to, has any
obligation to contribute to, or has any Liability under or with respect to any
Employee Pension Benefit Plan that is a “defined benefit plan” (as defined in
ERISA Section (35)). No asset of Seller is subject to any Lien under ERISA or
the Code.

 

(c)       Neither Seller nor any ERISA Affiliate has incurred any Liability on
account of a “partial withdrawal” or a “complete withdrawal” (within the meaning
of ERISA Section 4205 and Section 4203, respectively) from any Multiemployer
Plan, no such Liability

 

29

 

 

--------------------------------------------------------------------------------



has been asserted, and there are no events or circumstances that could result in
any such partial or complete withdrawal; and neither Seller nor any ERISA
Affiliate is bound by any contract or agreement or has any Liability described
in ERISA Section 4204.

 

(d)       Seller does not maintain, contribute to or have an obligation to
contribute to, nor has any Liability with respect to, any Employee Welfare
Benefit Plan providing health or life insurance or other welfare-type benefits
for current or future retired or terminated directors, officers or employees (or
any spouse or other dependent thereof) of Seller or of any other Person other
than in accordance with COBRA or similar state law.

 

Section 3.22    Guaranties. Seller is not a guarantor and is not otherwise
liable for any Liability (including indebtedness) of any other Person.

 

 

Section 3.23

Environmental, Health, and Safety Matters.

 

(a)       Each of Seller and its predecessors and Affiliates has complied and is
in compliance with all material Environmental, Health, and Safety Requirements.

 

(b)       Without limiting the generality of the foregoing, each of Seller and
its predecessors and Affiliates has obtained and complied with, and is in
compliance with, all material permits, licenses and other authorizations that
are required pursuant to Environmental, Health, and Safety Requirements for the
occupation of its facilities and the operation of its business; and a list of
all such permits, licenses and other authorizations is set forth on
Section 3.23(b) of the Disclosure Schedule.

 

(c)       Neither Seller nor any of its predecessors or Affiliates have received
any written or oral notice, report or other information regarding any actual or
alleged violation of Environmental, Health, and Safety Requirements, or any
Liabilities, including any investigatory, remedial or corrective obligations,
relating to the Acquired Assets arising under Environmental, Health, and Safety
Requirements.

 

(d)       None of the following exists at any property or facility included in
the Acquired Assets: (i) underground storage tanks; (ii) asbestos-containing
material in any form or condition; (iii) materials or equipment containing
polychlorinated biphenyls; or (iv) landfills, surface impoundments, or disposal
areas.

 

(e)       Neither Seller nor any of its predecessors or Affiliates has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, manufactured, distributed, or released any substance, including any
hazardous substance, or owned or operated any property or facility (and no such
property or facility is contaminated by any such substance) so as to give rise
to any current or future Liabilities, including any Liability for fines,
penalties, response costs, corrective action costs, personal injury, property
damage, natural resources damages or attorneys’ fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), the Solid Waste Disposal Act, as amended, or any other
Environmental, Health, and Safety Requirements.

 

30

 

 

--------------------------------------------------------------------------------



(f)        Neither this Agreement nor the consummation of the transactions that
are contemplated by this Agreement will result in any obligations for site
investigation or cleanup, or notification to or consent of Governmental Bodies
or third parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Requirements.

 

(g)       Seller has furnished to Buyer all environmental audits, reports and
other material environmental documents relating to their or their predecessors’
or Affiliates’ past or current properties, facilities, or operations that are in
their possession or under their reasonable control.

 

Section 3.24    Computer and Technology Security. Seller has taken all
reasonable steps to safeguard the information technology systems utilized in the
operation of the Business, including the implementation of procedures to ensure
that such information technology systems are free from any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any “back door,” “time bomb,” “Trojan horse,” “worm,”
“drop dead device,” “virus,” or other software routines or hardware components
that in each case permit unauthorized access or the unauthorized disablement or
unauthorized erasure of data or other software by a third party, and to date
there have been no successful unauthorized intrusions or breaches of the
security of such information technology systems.

 

 

Section 3.25

Certain Business Relationships With Seller. Except as set forth in

Section 3.25 of the Disclosure Schedule, (i) neither Parent nor any of its
Affiliates (other than Seller), directors, officers, employees and shareholders
has provided any material products or services to Seller within the past 12
months, and (ii) neither Parent nor any of its Affiliates, directors, officers,
employees and shareholders, and Seller’s directors, officers, employees, and
shareholders has been involved in any business arrangement or relationship with
Seller within the past 12 months, and none of Parent, Parent’s Affiliates,
directors, officers, employees and shareholders, and Seller’s directors,
officers, employees, and shareholders owns any asset, tangible or intangible,
that is used in the Business.

 

 

Section 3.26

Insurance Companies.

 

(a)       Section 3.26(a) of the Disclosure Schedule lists the seven largest
Insurance Companies in terms of commission revenue of Seller for each of the two
most recent fiscal years and sets forth opposite the name of each such Insurance
Company the percentage of consolidated commission revenue of Seller attributable
to such Insurance Company. Section 3.26(a) of the Disclosure Schedule also lists
any additional current Insurance Companies that Seller anticipates shall be
among the seven largest in terms of commissions revenue of Seller for the
current fiscal year.

 

(b)       Since the date of the Most Recent Balance Sheet no Insurance Company
paying material commissions to Seller or any of its Affiliates has indicated
that it shall stop, or materially decrease the rate of, paying commissions to
Seller or any of its Affiliates, and no Insurance Company listed on
Section 3.26(a) of the Disclosure Schedule has indicated that it

 

31

 

 

--------------------------------------------------------------------------------



shall stop, or materially decrease the rate of, paying commissions to Seller or
any of its Affiliates.

 

Section 3.27    Licenses. Seller has all Licenses necessary to own or lease,
operate and use the assets of Seller and to carry on and conduct the Business,
including those set forth in Section 3.27 of the Disclosure Schedule. For each
such License, Section 3.27 of the Disclosure Schedule sets forth the individual
designated as the licensed producer responsible for compliance with Law by
Seller or any of its Affiliates and the name under which such License is issued
if different than the name of Seller under its charter. There is no current
published proposed change in any Law that would require Seller to obtain any
additional Licenses in order to conduct the Business. Each License issued to
Seller is valid, binding and in full force and effect and Seller has complied
with all requirements of and is not in material default under any such License
and has not received notice that any of them is in violation of any of the terms
or conditions of such License and has not engaged in any activity which could
cause revocation or suspension of, any such License. No loss or suspension of
any License nor any proceeding or investigation which could result in such a
loss or suspension is pending, or, to the Knowledge of the Seller Parties,
threatened or reasonably foreseeable. Seller is not operating under any written
or oral formal or informal agreement or understanding with any licensing
authority or any other regulatory authority which restricts the conduct of its
business or requires Seller to take or refrain from taking any actions. Except
as indicated in Section 3.27 of the Disclosure Schedule, no consent or other
approval is required with respect to such Licenses as a result of the
transactions contemplated by this Agreement and all such Licenses will remain
valid and in full force and effect after the Closing.

 

 

Section 3.28

Agency Operation.

 

(a)       Seller currently is, and has been since January 1, 2004, in material
compliance with all legal requirements relating to the marketing, advertisement
and sale of insurance products offered by Seller or any of its Affiliates,
including applicable legal requirements (i) regulating advertisements or
illustrations; (ii) requiring disclosure of policy information; (iii) requiring
disclosure of information regarding commissions, service fees, brokerage fees or
consideration payable to Seller, its Affiliates or its Producers in connection
with the sale of Insurance Policies; (iv) prohibiting the payment of
commissions, service fees, brokerage fees or other consideration to any party
not holding a License necessary under applicable legal requirements; (v)
prohibiting the use of unfair methods of competition; (vi) prohibiting deceptive
acts or practices; and (vii) regulating replacement transactions.

 

(b)       Section 3.28(b) of the Disclosure Schedule lists all funds required to
be maintained under any Law in each jurisdiction in which Seller or any of its
Affiliates hold a License. Section 3.28(b) of the Disclosure Schedule accurately
sets forth the dollar amount of each such deposit, the state Law pursuant to
which such deposit is maintained and the name of the bank and the number of the
bank account in which such deposit is maintained.

 

(c)       Section 3.28(c) of the Disclosure Schedule lists all bonds Seller is
required to maintain under any applicable Law in each jurisdiction in which
Seller or any of its Affiliates hold a License or conduct business.

 

32

 

 

--------------------------------------------------------------------------------



 

(d)       With respect to all Insurance Policies written, sold or produced by or
on behalf of Seller, Seller or its applicable Affiliate is and has been at all
relevant times duly appointed by the applicable insurance carrier to act as an
agent, broker or producer for such carrier and duly licensed as an insurance
producer, agent or broker for the type of insurance sold in the applicable
jurisdictions in which Seller or such applicable Affiliate wrote, sold or
produced such business. At the time that each Insurance Policy was marketed and
issued, the Producer who marketed such Insurance Policy was duly licensed by the
appropriate Governmental Bodies in all states in which the owner of the policy
resided and all states in which the coverage was marketed.

 

(e)       Each Producer, at the time such Producer wrote, sold or produced
business for, through or on behalf of Seller, was duly appointed by the
applicable insurance carrier or, to the extent permitted or required by
applicable Law, by Seller or the applicable Affiliate to act as a producer,
agent or broker for the insurance carrier, Seller or the applicable Affiliate
and was duly licensed as an insurance producer, agent or broker (for the type of
business written, sold or produced by such Producer) in the particular
jurisdiction in which such Producer wrote, sold or produced such business; and
neither Seller, any Affiliate of Seller nor, to the Knowledge of the Seller
Parties, any such Producer violated (or with or without notice or lapse of time
or both would have violated) any term or provision of any material legal
requirements (including legal requirements relating to the marketing, sale or
production of products for, through or on behalf of Seller).

 

(f)        Since January 1, 2004, there has been no examination or review of
Seller by any Governmental Body with respect to its marketing, advertising and
sale of insurance or its other conduct or affairs. Neither Seller nor any of its
Affiliates has received any written notification from any Governmental Body with
respect to such Governmental Body’s current intention to conduct such an
examination or a review of Seller or any of its Affiliates. To the Knowledge of
the Seller Parties, no such an examination or review is contemplated by any
Governmental Body.

 

(g)       Except as set forth on Section 3.28(g) of the Disclosure Schedule, no
customer or other party has made any inquiry, complaint, charge or claim to
Seller or, to the Knowledge of the Seller Parties, any carrier or Governmental
Body, with respect to the acts or omissions of Seller or any Producer or, to the
Knowledge of the Seller Parties, threatened to do so, including any claim that
an Insurance Policy offered or sold by Seller, any of its Affiliates or a
Producer was not suitable or that any such offer or sale was inconsistent with
the party’s objectives or instructions.

 

Section 3.29    Regulatory Filings. Except as set forth in Section 3.29 of the
Disclosure Schedule and except for late filings that have been remedied without
liability to Seller, since January 1, 2004, Seller has timely filed, or caused
to be timely filed, all reports, statements, documents, registrations, filings
or submissions required to be filed by Seller with any Governmental Body in
connection with their respective businesses. All such registrations, filings and
submissions were in compliance with all applicable legal requirements when filed
or as

 

33

 

 

--------------------------------------------------------------------------------



amended or supplemented, and no deficiencies have been asserted by any such
Governmental Body with respect to such registrations, filings or submissions.

 

Section 3.30    Producers. Seller is not involved in any material dispute with
any agent, broker, producer or other Person involving Insurance Policies or
Commission Rights. Section 3.30 of the Disclosure Schedule contains a list of
all Producers, and a true and correct summary description of the compensation
arrangements of Seller with such Producers, including any Contract or other
arrangement that provides for compensation of such Producers. Section 3.30 of
the Disclosure Schedule contains a list of all amounts currently owed by Seller
to its Producers. Seller has implemented procedures and programs which are
reasonably designed to ensure that their respective Producers are in material
compliance legal requirements, including Law relating to advertising, licensing
and sales practices.

 

 

Section 3.31

Commission Rights.

 

(a)       Section 3.31(a) of the Disclosure Schedule contains (i) a true,
correct and complete list of all Insurance Policies and (ii) a policy-by-policy
listing of commission rates payable to Seller with respect to such Insurance
Policies. The obligations of each Insurance Company in respect of Commission
Rights are in full force and effect. None of the Commission Rights is, or will
be, subject to any right of set off, rescission, counterclaim, dispute, adverse
claim or defense (other than (A) insurance company rights commonly found in
agency agreements permitting rescission or suspension of the payment of
commissions, none of which have been asserted by any Insurance Company or (B) a
defense that any commission payment is not owed because the underlying Insurance
Policy is no longer in force or any premiums due in respect of such policy have
not been paid), whether arising in connection with the underlying Insurance
Policy, the Insurance Contracts or otherwise.

 

(b)       All Commission Rights are fully and freely transferable and assignable
with the consent of the applicable Insurance Companies, subject to standard
restrictions and conditions imposed by the Insurance Companies and Insurance
Contracts and execution of the related Assignments of Commissions by Seller or
any of its Affiliates, as applicable. No Insurance Company or Governmental Body
has alleged in any proceeding or otherwise alleged in writing, that any
Commission Rights are illegal or unenforceable. Except as indicated in Section
3.31(b) of the Disclosure Schedule, no consent or other approval is required
with respect to such Commission Rights as a result of the transactions
contemplated by this Agreement and all such Commission Rights are valid and in
full force and effect as of the Closing.

 

Section 3.32    Insurance Contracts. Seller has delivered to Buyer a true,
correct and complete copy of each Insurance Contract. Section 3.32 of the
Disclosure Schedule contains a true and complete list of each Insurance Company
that is a party to an Insurance Contract. Each Insurance Contract and each of
the underlying Insurance Policies is in full force and effect and constitutes a
legal, valid and binding agreement of the respective Insurance Companies,
underwriters, brokers, agencies or insured parties thereto, enforceable in
accordance with its terms. Neither Seller nor any of its Affiliates nor, to the
Knowledge of the Seller Parties, any other party to an Insurance Contract is in
violation or breach of or default under an Insurance Contract and no condition
exists or event has occurred and is continuing that with notice or lapse

 

34

 

 

--------------------------------------------------------------------------------



of time or both, would be a violation or breach of or default under such
Insurance Contract or would impair the Commission Rights. There is no existing
default under the terms of the underlying Insurance Policies and, to the
Knowledge of the Seller Parties, no condition exists or event has occurred and
is continuing that with notice, the lapse of time or both would constitute such
a default. The Insurance Contract(s) have not been amended or modified and will
not be amended or modified prior to the Closing without the prior written
consent of Buyer. Neither Seller nor any of its Affiliates has waived or
otherwise surrendered any rights it has under any Insurance Contracts.

 

Section 3.33    Solvency. Seller is, and after giving effect to the transactions
contemplated by this Agreement will be, as of the Closing Date, Solvent.

 

Section 3.34    Fairness of Consideration. Seller acknowledges that the payment
it will receive under this Agreement for the Acquired Assets owned by such
Seller constitutes reasonably equivalent value, as such term is used in Section
548 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., and as such
term is used in Sections 4 and 5 of the Uniform Fraudulent Transfer Act, in
exchange for the Acquired Assets.

 

Section 3.35    Creditors. Seller is not selling the Acquired Assets to Buyer
with any intent to hinder, delay or defraud any of its creditors.

 

 

Section 3.36

Data Privacy.

 

(a)       The collection, use, transfer, import, export, storage, disposal, and
disclosure by Seller of personally identifiable information, or other
information relating to Persons protected by Law, has not violated and, if
performed after Closing in substantially the same manner as performed
immediately prior to Closing, will not violate any applicable Law relating to
data collection, use, privacy, or protection (including any requirement arising
under any constitution, statute, code, treaty, decree, rule, ordinance, or
regulation) (collectively, “Data Laws”). Seller has complied with, and is
presently in compliance with, its privacy policies, which policies comply with
all Data Laws in all material respects. The transactions contemplated by this
Agreement will not result in the violation of any Data Laws, or the respective
privacy policies of Seller.

 

(b)       Without limiting the generality of the foregoing, Seller is in
compliance in all material respects with the Administrative Simplification
provisions of the Health Insurance Portability and Accountability Act of 1996,
including the privacy requirements set forth at 45 CFR Part 160 et seq. and the
security regulations set forth in 45 CFR Part 142 et seq. Seller has created and
maintained written policies and procedures to protect the privacy of all patient
information, and have implemented commercially reasonable security procedures,
including physical and electronic safeguards, to protect all personal
information stored or transmitted in electronic form.

 

(c)       (i) There is no complaint, audit, proceeding, investigation, or claim
against or, to the Knowledge of Parent and the directors and officers (and
employees with responsibility for data privacy matters) of Seller, threatened
against, Seller by any Governmental Body, or by

 

35

 

 

--------------------------------------------------------------------------------



any Person respecting the collection, use, transfer, import, export, storage,
disposal, and disclosure of personal information by any Person in connection
with Seller or the Business, and (ii) to the Knowledge of Parent and the
directors and officers (and employees with responsibility for data privacy
matters) of Seller, there have been no security breaches compromising the
confidentiality or integrity of such personal information.

 

ARTICLE IV

 

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to Seller and to Parent that the statements
contained in this Article IV are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Article IV), except as set forth in the Disclosure
Schedule. The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Article IV.

 

Section 4.1      Organization of Buyer. Buyer is a limited liability company
duly organized, validly existing, and in good standing under the Laws of the
jurisdiction of its formation.

 

Section 4.2      Authorization of Transaction. Buyer has full power and
authority (including full limited liability company power and authority) to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions, except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization
or similar laws now or hereafter in effect relating to or affecting creditors’
rights generally or by general principles of equity. The execution, delivery and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by Buyer.

 

Section 4.3      Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Article II above),
will (a) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Body, or court to which Buyer is subject or any provision of its
certificate of formation, limited liability company operating agreement, or
other governing documents or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which it is bound or to which any of its assets
are subject. Buyer does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any Governmental Body in order
for the Parties to consummate the transactions contemplated by this Agreement
(including the assignments and assumptions referred to in Article II above).

 

36

 

 

--------------------------------------------------------------------------------



Section 4.4      Brokers’ Fees. Buyer has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.

 

Section 4.5      Funds. Buyer has the funds necessary to consummate the
transactions contemplated by this Agreement.

 

Section 4.6      Environmental Assessment. Based on Buyer’s review of the Owned
Real Property, Buyer has no Knowledge of any violation of Environmental, Health,
and Safety Requirements by Seller. The foregoing, however, does not limit or
modify the representations and warranties of Seller and Parent in Section 3.23
of this Agreement or the right of Buyer to rely thereon.

 

ARTICLE V

 

PRE-CLOSING COVENANTS

 

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:

 

Section 5.1      General. Each of the Parties will use his, her, or its
reasonable best efforts to take all actions and to do all things necessary,
proper, or advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
Closing conditions set forth in Article VII below).

 

 

Section 5.2

Notices and Consents.

 

(a)       Seller will give any notices to third parties, and Seller will use its
reasonable best efforts to obtain any third-party consents, referred to in
Section 3.3 above, the Lease Consents, and the items set forth on Section 5.2(a)
of the Disclosure Schedule. For greater clarity, the items set forth on
Section 5.2(a) of the Disclosure Schedule may include the novation of agreements
between an Insurance Company and Seller as agreements between such Insurance
Company and Buyer. Each of the Parties will give any notices to, make any
filings with, and use his, her, or its reasonable best efforts to obtain any
authorizations, consents, and approvals of Governmental Bodies in connection
with the matters referred to in Section 3.3 and Section 4.3 above.

 

(b)       Seller will, and shall cause its Affiliates to, use their reasonable
best efforts to assist Buyer in its efforts to assign, at or prior the Closing,
all Commission Rights to Buyer or an Affiliate of Buyer designated by Buyer,
including executing and delivering all Assignments of Commissions, notices,
documents, other assignments or certificates reasonably requested by Buyer.
Without limiting the foregoing, the Seller shall, on, or as soon as practicable
after, the date of this Agreement prepare, execute and deliver to each of the
Insurance Companies, one or more Assignments of Commissions assigning all
Commission Rights to Buyer or an Affiliate of Buyer designated by Buyer (or such
other agreements as are necessary or advisable to seek to ensure that each
Producer has the same relationship with respect to the

 

37

 

 

--------------------------------------------------------------------------------



Business as operated by Buyer following the Closing as such Producer had prior
to the Closing), and use reasonable efforts to obtain the countersignature of
each Insurance Company acknowledging (or if required by the terms of the
applicable Insurance Contract, consenting to) such assignment.

 

Section 5.3      Operation of Business. Seller will not engage in any practice,
take any action, or enter into any transaction outside the Ordinary Course of
Business. Without limiting the generality of the foregoing, Seller will not (a)
declare, set aside, or pay any dividend or make any distribution with respect to
its capital stock or redeem, purchase, or otherwise acquire any of its capital
stock; (b) pay any amount to any third party with respect to any Liability
(including any costs and expenses Seller has incurred or may incur in connection
with this Agreement and the transactions contemplated hereby) that would not
constitute an Assumed Liability if in existence as of the Closing; (c) maintain
in full force and effect its material contractual arrangements, including all
Insurance Contracts; (d) waive or otherwise surrender any rights under any
Insurance Contract; or (e) otherwise engage in any practice, take any action, or
enter into any transaction of the sort described in Section 3.8 above.

 

Section 5.4      Preservation of Business. Seller will keep its business and
properties substantially intact, including its present operations, physical
facilities, working conditions, insurance policies, and relationships with
lessors, licensors, suppliers, customers, and employees.

 

Section 5.5      Full Access. Seller will permit representatives of Buyer to
have full access at all reasonable times, and in a manner so as not to
materially interfere with the normal business operations of Seller, to all
premises, properties, personnel, books, records (including Tax records),
contracts, and documents of or pertaining to Seller.

 

Section 5.6      Notice of Developments. Each Party will give prompt written
notice to the other Party of any material adverse development causing a breach
of any of its own representations and warranties in Article III and Article IV
above. No disclosure by any Party pursuant to this Section 5.6, however, shall
be deemed to amend or supplement the Disclosure Schedule or to prevent or cure
any misrepresentation, breach of warranty, or breach of covenant.

 

Section 5.7      Exclusivity. Neither Parent nor Seller will (a) solicit,
initiate, or encourage the submission of any proposal or offer from any Person
relating to the acquisition of any capital stock or other voting securities, or
any substantial portion of the assets, of Seller (including any acquisition
structured as a merger, consolidation, or share exchange) or (b) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. Parent and Seller will
notify Buyer immediately if any Person makes any proposal, offer, inquiry, or
contact with respect to any of the foregoing.

 

Section 5.8      Maintenance of Real Property. Seller shall maintain the Real
Property, including all of the Improvements, in substantially the same condition
as existed on the date of this Agreement, ordinary wear and tear excepted, and
shall not demolish or remove any of the existing Improvements, or erect new
improvements on the Real Property or any portion thereof, without the prior
written consent of Buyer.

 

38

 

 

--------------------------------------------------------------------------------



 

Section 5.9      Leases. Seller will not amend, modify, extend, renew or
terminate any Lease, nor will Seller enter into any new lease, sublease, license
or other agreement for the use or occupancy of any Real Property, without the
prior written consent of Buyer.

 

Section 5.10    No Impairment of Commission Rights. Prior to the Closing Date,
neither Parent nor Seller nor any of their Affiliates will (and, following the
Closing, neither Parent nor Seller will), directly or indirectly, (a) engage in
any effort to induce any Person to surrender, convert, replace, lapse or forfeit
any Insurance Policy; (b) encourage any agent or other Person to engage in such
efforts or activities; (c) discuss any such efforts or activities with any agent
or other Person; (d) breach or permit the occurrence of a breach with respect to
any agreement with any Insurance Company that could result in the impairment of
Seller’s receipt of the payments on account of the Commission Rights; or (e)
otherwise engage in any action or activity that could in any way impair Seller’s
receipt of such payments.

 

Section 5.11    Title Insurance and Surveys. Seller shall use its best efforts
to assist Buyer in obtaining the Title Commitments, Title Policies and Surveys
in form and substance as set forth in Article VII of this Agreement within the
time periods set forth therein, including removing from title any Liens that are
not Permitted Encumbrances; Seller shall provide the Title Company with any
affidavits, indemnities, memoranda or other assurances requested by the Title
Company to issue the Title Policies.

 

Section 5.12    Payment of Accounts Receivable from Affiliates. Not less than
one Business Day prior to the Closing, Parent shall, and shall cause Guarantor
and each of Parent’s and Guarantor’s respective Affiliates to, pay to Seller the
full amount of any accounts receivable owed by each such Person to Seller
(including accounts receivable of the type set forth in the asset category “Due
from Affiliate” on the Most Recent Balance Sheet) and Seller shall certify such
payment in writing to Buyer prior to the Closing.

 

ARTICLE VI

 

OTHER COVENANTS

 

The Parties agree as follows:

 

Section 6.1      Confidentiality. From and after the date hereof, each of the
Parties agrees that it will not, nor will it permit any of its Affiliates to,
make use of, divulge or disclose to any third party (other than any agent or
employee of Buyer) any Confidential Information of the other Party and in the
case of Seller and Parent, following the Closing, any Confidential Information
included in the Acquired Assets, other than as required by Law, unless (a) such
information was or becomes generally available to the public other than as a
result of a disclosure by such Party or any of its Affiliates or (b) such
information was or becomes available to such Party on a non-confidential basis
from a source other than from any other Party that is not an Affiliate of such
Party and such source is not bound by a confidentiality obligation to any of the
Parties. This Section 6.1 shall supersede any other agreements relating to the
confidentiality of Confidential Information between or among the Parties or
their Affiliates.

 

39

 

 

--------------------------------------------------------------------------------



 

Section 6.2      Use of Name; Change of Name. Each of Parent and Seller consent
to, and hereby provides any license required in connection with, Buyer’s use of
the name “Network Insurance Senior Health Division” prior to the Closing Date in
connection with the formation of Buyer, Buyer’s preparation to operate the
Business following the Closing, or other activities of Buyer contemplated by
this Agreement. On the Closing Date, each of Parent and Seller shall, and hereby
agree to, unconditionally, irrevocably and in perpetuity, relinquish to the
Buyer all rights to the use of the name “Network Insurance Senior Health
Division” and each of its trade names, trademarks and service marks in the
Acquired Assets and any and all derivative forms thereof. Seller and each other
entity with a corporate name which includes all or a portion of a trade name,
trademark or service mark included in the Acquired Assets shall change its
corporate name to a name which does not include all or a portion of any trade
name, trademark or service mark included in the assets and shall make all
necessary legal filings with the appropriate authorities to reflect such change
and promptly provide to Buyer evidence of each such change.

 

Section 6.3      Tax Certificates. Each of Parent and Seller hereby covenants
and agrees to obtain, on or after the Closing Date, all tax clearance
certificates for each jurisdiction where Seller is engaged in business or a
portion of the assets of Seller is located.

 

Section 6.4      Transfer of the Seller Accounts; Post-Closing Remittances. As
soon as practicable following the Closing Date, immediately following the
Closing, Parent and Seller shall transfer complete control of the Seller
Accounts (including transferring exclusive signature authority over the Seller
Accounts to Buyer by delivering signature cards acceptable to Buyer to the
financial institutions at which the Seller Accounts are maintained) to officers
of Buyer designated by Buyer to Seller prior to the Closing, and thereafter
neither Parent nor Seller nor any of their respective employees, agents or
Affiliates shall use, access or otherwise exercise any control over the Seller
Accounts. If the foregoing method of transferring control over the Seller
Accounts is not reasonably achievable, Seller shall transfer control over the
accounts in another manner acceptable to Buyer in its sole discretion. If, after
the Closing Date, Parent, Seller or any of their Affiliates shall receive any
remittance from any account debtors with respect to any accounts receivable of
Seller, Parent and Seller shall forward the amount of such remittance to Buyer
promptly following receipt thereof.

 

Section 6.5      Cooperation in Transition. Before and after the Closing, Parent
and Seller shall cooperate with and assist Buyer in any manner reasonably
requested by Buyer to put Buyer in possession and control of the Acquired Assets
and permit Buyer to operate the Business following the Closing. Parent and
Seller (a) understand, acknowledge and agree that, prior to the Closing, Thomas
Patrick and Wanita Patrick, who are officers and employees of Seller, will
assist Buyer in preparing to operate the Business following the Closing, and
hereby irrevocably waive any conflict of interest that may result from such
assistance and (b) irrevocably waive and release any rights or claims that
Parent or Seller may have against either Thomas Patrick or Wanita Patrick as a
result of such assistance or such conflict of interest, except for any breach of
the confidentiality agreement between each of Thomas Patrick and Wanita Patrick
and Seller.

 

Section 6.6      Further Assurances. The Parties agree (a) to furnish upon
request to each other such further information; (b) to execute and deliver to
each other such other documents and

 

40

 

 

--------------------------------------------------------------------------------



(c) to do such other acts and things, all as any other Party may reasonably
request, for the purpose of carrying out the intent of this Agreement.

 

Section 6.7      Employee Benefits Matters. Buyer will not adopt or assume any
of the Employee Benefit Plans that Seller maintains. Not less than two Business
Days prior to the Closing, Parent will pay (or will deposit with a third party
for payment on or before the Closing Date) all amounts owed by Seller to its
employees in respect of accrued vacation, severance pay, paid time off and all
change in control and similar amounts payable to Seller’s employees as of the
Closing Date (the “Employee Payments”).

 

Section 6.8      Director and Officer Liability and Indemnification. For a
period of six years after the Closing Date, Seller shall not, and Parent shall
cause Seller not to, amend, repeal or modify any provision in its articles of
incorporation or by-laws relating to the exculpation or indemnification for any
officers and directors (unless required by law), it being the intent of the
parties hereto that the officers and directors of Seller shall continue to be
entitled to such exculpation and indemnification to the full extent of the law
for acts or omissions prior to the Closing; provided, that, (a) this provision
shall not modify Seller’s or Parent’s indemnification obligations hereunder and
(b) to the extent that the applicable claims relate to group-wide issues of
Parent and its Affiliates, Seller shall not be required to provide
indemnification to such officers and directors.

 

Section 6.9      Payroll Tax Matters. Seller and Buyer acknowledge and agree
that they will follow the Standard Procedure specified in Revenue Procedure
2004-53, 2004-2 Cum. Bull. 320, Sec. 4, whereby, among other matters, (a) Seller
will be responsible for and perform all tax withholding, payment and reporting
duties with respect to any wages and other compensation paid by Seller to any
employee of Seller hired by Buyer in connection with the operation of the
Business prior to the Closing, and (b) Buyer will be responsible for and perform
all tax withholding, payment and reporting duties with respect to any wages and
other compensation paid by Buyer to any employee of Seller hired by Buyer in
connection with the operation of the Business after the Closing.

 

ARTICLE VII

 

CONDITIONS TO OBLIGATION TO CLOSE

 

Section 7.1      Conditions to Buyer’s Obligation. Buyer’s obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a)       the representations and warranties set forth in Article III above
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by the term “material,” or contain terms such as “Material Adverse
Effect” or “Material Adverse Change,” in which case such representations and
warranties (as so written, including the terms “material,” “Material Adverse
Effect” and “Material Adverse Change”) shall be true and correct in all respects
at and as of the Closing Date;

 

41

 

 

--------------------------------------------------------------------------------



 

(b)       Each of Seller and Parent shall have performed and complied with all
of its covenants hereunder in all material respects through the Closing, except
to the extent that such covenants are qualified by the term “material,” or
contain terms such as “Material Adverse Effect” or “Material Adverse Change,” in
which case Seller shall have performed and complied with all of such covenants
(as so written, including the “material,” “Material Adverse Effect” and
“Material Adverse Change”) in all respects through the Closing;

 

(c)       Seller shall have procured all of the third-party consents, novations
and other items specified in Section 5.2 above;

 

(d)       no action, suit, or proceeding shall be pending or threatened before
(or that could come before) any court or quasi-judicial or administrative agency
of any federal, state, local, or foreign jurisdiction or before (or that could
come before) any arbitrator wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (i) prevent consummation of any of the
transactions contemplated by this Agreement; (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; or
(iii) adversely affect the right of Buyer to own the Acquired Assets and to
operate the Business (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 

(e)       (i) Seller shall not have declared any dividend or made any other
distribution or payment to its stockholders during the period beginning on July
1, 2008 and ending on the Closing Date, and (ii) the EBITDA of Seller for the 12
months immediately preceding the Closing Date shall not be materially less than
the EBITDA of Seller for the 12 months ended June 30, 2008;

 

(f)        Seller shall have delivered to Buyer an officer’s certificate to the
effect that each of the conditions specified above in Section 7.1(a)-(e) is
satisfied in all respects;

 

(g)       All consents, approvals and actions of, filings with and notices to
any Governmental Body necessary (as determined by Buyer, in its reasonable
discretion) to permit Buyer and Seller to perform their obligations under this
Agreement and to consummate the transactions contemplated hereby, (i) shall have
been duly obtained, made or given; (ii) shall be in form and substance
reasonably satisfactory to Buyer; (iii) shall not be subject to the satisfaction
of any condition that has not been satisfied or waived; and (iv) shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental Body necessary for the consummation of the
transactions contemplated by this Agreement, shall have occurred;

 

(h)       Seller shall have delivered to Buyer Assignments of Commission from
each Person designated by Buyer;

 

(i)        All Licenses that are required to own and operate the assets of
Seller and to carry on the Business shall remain in full force or have been
transferred to or obtained by Buyer on terms and conditions no less favorable to
Buyer than they are to Seller;

 

42

 

 

--------------------------------------------------------------------------------



 

(j)

[INTENTIONALLY OMITTED]

;

 

(k)

[INTENTIONALLY OMITTED]

 

(l)        Buyer shall have received an appraisal from a third party appraiser
satisfactory to Buyer indicating that the building on the Owned Real Property
located at Wall Springs Executive Park Lot 4, 3523 Palm Harbor Blvd., Palm
Harbor, FL 34683 has a fair market value of not less than $500,000;

 

(m)      all actions to be taken by Seller in connection with the consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be satisfactory in form and substance to Buyer;

 

(n)       Seller shall have obtained and delivered to Buyer a written consent
for the assignment of each of the Leases from the landlord or other party whose
consent thereto is required under such Lease (the “Lease Consents”), in form and
substance satisfactory to Buyer;

 

(o)       Seller shall have obtained and delivered to Buyer an estoppel
certificate with respect to each of the Leases, dated no more than 30 days prior
to the Closing Date, from the other party to such Lease, in form and substance
satisfactory to Buyer (the “Estoppel Certificates”);

 

(p)       Seller shall have obtained and delivered to Buyer a non-disturbance
agreement with respect to each of the Leases for the Leased Real Property, in
form and substance satisfactory to Buyer, from each lender encumbering any real
property underlying the Leased Real Property for such Lease (the
“Non-Disturbance Agreements”);

 

(q)       Seller shall deliver to Buyer a non-foreign affidavit dated as of the
Closing Date, sworn under penalty of perjury and in form and substance required
under Treasury Regulations issued pursuant to Code Section 1445 stating that
Seller is not a “foreign person” as defined in Code Section 1445 (the “FIRPTA
Affidavit”);

 

(r)        no damage or destruction or other change has occurred with respect to
any of the Real Property or any portion thereof that, individually or in the
aggregate, would materially impair the use or occupancy of the Real Property or
the operation of the Business thereon;

 

(s)       each of Thomas Patrick and Wanita Patrick shall have entered into
employment agreements with Buyer on terms reasonably satisfactory to Buyer, and
such agreements shall be in full force and effect as of the Closing;

 

(t)        Parent shall have delivered to Buyer copies of the certificate of
incorporation of Seller certified on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of Seller’s
incorporation;

 

43

 

 

--------------------------------------------------------------------------------



(u)       Parent shall have delivered to Buyer copies of the certificate of good
standing (or existence, if applicable) of Parent and Seller issued on or soon
before the Closing Date by the Secretary of State (or comparable officer) of the
jurisdiction of each such Person’s organization and of each jurisdiction in
which Seller is qualified to do business;

 

(v)       Parent shall have delivered to Buyer a certificate of the secretary or
an assistant secretary of Parent, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to: (i) no amendments to the certificate of
incorporation of Parent since the date specified in the certificate of good
standing (or existence, if applicable) of Parent; (ii) the bylaws of such
Parent; (iii) the resolutions of the board of directors (or a duly authorized
committee thereof) of Parent authorizing the execution, delivery, and
performance of this Agreement and the transactions contemplated hereby; and
(iv) incumbency and signatures of the officers of Parent executing this
Agreement or any other agreement contemplated by this Agreement;

 

(w)      Parent shall have delivered to Buyer a certificate of the secretary or
an assistant secretary of Seller, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to: (i) no amendments to the certificate of
incorporation of Seller since the date specified in certificate of good standing
(or existence, if applicable) of such entity; (ii) the bylaws of Seller; and
(iii) any resolutions of the board of directors of Seller relating to this
Agreement and the transactions contemplated hereby;

 

(x)       Buyer shall have obtained, no later than ten days prior to the
Closing, a commitment for a 1992 ALTA Owner’s Title Insurance Policy or other
form of policy acceptable to Buyer for each Owned Real Property (other than
Owned Real Property located outside the U.S.) and each Leased Real Property
identified by Buyer (the “Material Leased Real Property”), issued by a title
insurance company satisfactory to Buyer (the “Title Company”), together with a
copy of all documents referenced therein (the “Title Commitments”);

 

(y)       at Closing, Buyer shall have obtained title insurance policies from
the Title Company (which may be in the form of a mark-up of a pro forma of the
Title Commitments) in accordance with the Title Commitments, insuring Buyer’s
fee simple title to each Owned Real Property or Buyer’s legal, valid, binding
and enforceable leasehold interest in each Material Leased Real Property (as the
case maybe), as of the Closing Date (including all recorded appurtenant
easements, insured as separate legal parcels), with gap coverage from Seller
through the date of recording, subject only to Permitted Encumbrances, in such
amount as Buyer reasonably determines to be the value of the Real Property
insured thereunder and which shall include the endorsements identified herein
(the “Title Policies”); the Title Policies shall have the creditor’s rights
exception deleted, and shall include the following endorsements (to the extent
available in the applicable jurisdiction, but regardless of whether any
additional amount is charged for such endorsement), in form and substance
reasonably acceptable to Buyer: (i) extended coverage endorsement (insuring over
the general or standard exceptions); (ii) ALTA Form 3.1 zoning endorsement (with
parking), or if unavailable in the applicable jurisdiction, a satisfactory
zoning letter from the local zoning authorities; (iii) a survey accuracy
endorsement (insuring that the Real Property described therein is the real
property shown on the Survey (as defined below) delivered with respect thereto
and that such Survey is an accurate survey

 

44

 

 

--------------------------------------------------------------------------------



thereof); (iv) access endorsement (insuring that the Real Property described
therein is adjacent to a public street and has direct and unencumbered
pedestrian and vehicular access to such public street); (v) ALTA Form 9 owner’s
comprehensive endorsement; (vi) tax parcel number endorsement (insuring that the
tax parcel number in the endorsement includes all of the Real Property insured
thereunder and no other real property); (vii) if the Real Property insured
therein consists of one or more adjacent parcels, a contiguity endorsement
(insuring that all of such parcels are contiguous to one another without any
gaps or gores); (viii) utilities endorsement (insuring the availability of
utilities to the Real Property); and (ix) such other endorsements as reasonably
requested by Buyer; and each of Buyer and Seller shall pay one-half of all fees,
costs and expenses with respect to the Title Commitments and Title Policies; and

 

(z)       Buyer shall have obtained, no later than ten days prior to the
Closing, a survey for each Owned Real Property and Material Leased Real
Property, dated no earlier than the date of this Agreement, prepared by a
surveyor licensed in the jurisdiction where the real property is located,
satisfactory to Buyer, and conforming to 1999 ALTA/ACSM Minimum Detail
Requirements for Land Title Surveys, including Table A Items Nos. 1, 2, 3, 4, 6,
7(a), 7(b)(1), 7(c), 8, 9, 10, 11(b)(2), 13, 14, 15, and 16, and such other
standards as the Title Company and Buyer require as a condition to the removal
of any survey exceptions from the Title Policies, and certified to Buyer and the
Title Company, in a form and with a certification satisfactory to each of such
parties (the “Surveys”); the Surveys shall not disclose any encroachment from or
onto any of the Real Property or any portion thereof or any other survey defect
that has not been cured or insured over to Buyer’s reasonable satisfaction prior
to the Closing; and Seller shall have paid or committed to pay all fees, costs
and expenses with respect to the Surveys.

 

 

(aa)

Parent shall have made the Employee Payments as provided in Section 6.7.

 

Buyer, in its sole discretion may waive any condition specified in this Section
7.1 if it executes a writing so stating at or prior to the Closing.

 

Section 7.2      Conditions to Seller’s Obligation. Seller’s obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a)       the representations and warranties set forth in Article IV above shall
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
the term “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case such representations and warranties (as
so written, including the “material,” “Material Adverse Effect” and “Material
Adverse Change”) shall be true and correct in all respects at and as of the
Closing Date;

 

(b)       Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the “material,” “Material Adverse Effect” and “Material Adverse
Change”) in all respects though the Closing;

 

45

 

 

--------------------------------------------------------------------------------



 

(c)       no action, suit or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 

(d)       Buyer shall have delivered to Seller a manager’s certificate to the
effect that each of the conditions specified above in Section 7.2(a)-(c) is
satisfied in all respects;

 

 

(e)

[INTENTIONALLY OMITTED]; and

 

(f)        all actions to be taken by Buyer in connection with the consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to Seller.

 

Seller, in its sole discretion, may waive any condition specified in this
Section 7.2 if it executes a writing so stating at or prior to the Closing.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1      Termination of Agreement. Certain of the Parties may terminate
this Agreement as provided below:

 

(a)       Buyer and Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing;

 

(b)       Buyer may terminate this Agreement by giving written notice to Seller
at any time prior to the Closing (i) in the event Seller has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyer has notified Seller of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before June 30, 2009, by
reason of the failure of any condition precedent under Section 7.1 hereof
(unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and

 

(c)       Seller may terminate this Agreement by giving written notice to Buyer
at any time prior to the Closing (i) in the event Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Seller has notified Buyer of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before June 30, 2009, by

 

46

 

 

--------------------------------------------------------------------------------



reason of the failure of any condition precedent under Section 7.2 hereof
(unless the failure results primarily from Seller itself breaching any
representation, warranty, or covenant contained in this Agreement).

 

Section 8.2      Effect of Termination. If any Party terminates this Agreement
pursuant to Section 8.1 above, all rights and obligations of the Parties
hereunder shall terminate without any Liability of any Party to any other Party
(except for any Liability of any Party then in breach).

 

ARTICLE IX

 

SURVIVAL; INDEMNIFICATION

 

Section 9.1      Survival of Representations and Warranties. The representations
and warranties of Seller, Parent and Buyer contained in this Agreement, or in
any other agreement, certificate or other instrument delivered by Seller or
Parent pursuant to this Agreement (each, a “Transaction Document”) shall survive
for a period of two years following the Closing Date; provided, however, that
(a) the representations and warranties contained in Sections 3.11 and 3.21 shall
survive until 30 days after the expiration of the applicable statutes of
limitations (and any extensions thereof) governing such claims; and (b) the
representations and warranties contained in Sections 3.1, 3.2, 3.5 (except for
the last sentence thereof) and 3.6 and Sections 4.1 and 4.2 shall survive
indefinitely. Neither the period of survival nor the liability of any
Indemnifying Party with respect to representations and warranties shall be
reduced by any investigation made at any time by or on behalf of any Indemnified
Party. If written notice of a claim setting forth in reasonable detail the basis
of such claim has been given prior to the expiration of the applicable
representations and warranties by the Indemnified Party to the applicable
Indemnifying Party in accordance with Section 9(b), then the relevant
representations and warranties shall survive as to such claim, until such claim
has been finally resolved.

 

 

Section 9.2

Indemnification.

 

(a)       Indemnification of Buyer. Subject to this Article IX, Buyer and its
Affiliates, members, managers, officers, employees, agents, successors and
assigns (for purposes of the Article IX, the “Buyer Indemnified Parties”) shall
be indemnified and held harmless by the Seller and Parent, jointly and
severally, for the amount of any and all obligations, losses, causes of action,
damages, claims, costs and expenses, interest, awards, deficiencies,
liabilities, charges, judgments and penalties (including reasonable attorneys’
and consultants’ fees and expenses) actually suffered or incurred by them
(whether or not incurred or suffered in a legal action brought or otherwise
initiated by Buyer or its Affiliates) (hereinafter a “Buyer Loss”) arising out
of or resulting from:

 

(i)        any breach of a representation or warranty made by Seller or Parent
in this Agreement or in any other Transaction Document;

 

(ii)       the breach by Seller or Parent of any covenant or agreement on the
part of the Seller or Parent contained herein or in any other Transaction
Document; and

 

47

 

 

--------------------------------------------------------------------------------



(iii)      any damages, claims, losses, charges, actions, suits, proceedings,
deficiencies, taxes, interest, penalties, causes of action, choses in action,
rights of recovery with respect to any of the foregoing and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) arising out of or
relating to the Liabilities of Seller that are not Assumed Liabilities,
including, without limitation, liabilities related to the repayment of
commissions received by Seller prior to the Closing and environmental,
regulatory and products liability claims and losses and other liabilities
related thereto.

 

To the extent that the Seller’s and Parent’s undertakings set forth in this
Section 9.2(a) may be unenforceable, each of Seller and Parent shall jointly and
severally contribute the maximum amount that it is permitted to contribute under
applicable Law to the payment and satisfaction of all Buyer Losses. Seller’s and
Parent’s maximum obligation to indemnify and hold the Buyer Indemnified Parties
harmless from and against Buyer Losses shall be (A) unlimited with respect to
fraud or breaches of Sections 3.1, 3.2, 3.4, 3.5 (except for the last sentence
thereof), 3.6 and 3.11 (the “Specified Representations”); (B) with respect to
breaches of Sections 3.7 and 3.25, limited to and shall not, in the aggregate,
taken together with any other Buyer Losses, exceed the Purchase Price, and (C)
for all other matters, limited to and shall not, in the aggregate, taken
together with any other Buyer Losses, exceed 50% of the Purchase Price.

 

(b)       Indemnification of Seller. Subject to the terms and conditions of this
Article IX, Seller and its Affiliates, officers, directors, employees, agents,
successors and assigns (for purposes of the Article IX, the “Seller Indemnified
Parties”) shall be indemnified and held harmless by Buyer, for the amount of any
and all liabilities, losses, damages, claims, costs and expenses, awards,
judgments and penalties actually suffered or incurred by such Seller Indemnified
Party (including, without limitation, any legal action brought or otherwise
initiated by such Seller) (hereinafter a “Seller Loss”), arising out of or
resulting from any misrepresentation or breach of representation or covenant
made or to be performed by Buyer pursuant to this Agreement or any other
Transaction Document. To the extent that Buyer’s undertakings set forth in this
Section 9.2(b) may be unenforceable, Buyer shall, collectively, contribute the
maximum amount that it is permitted to contribute under applicable Law to the
payment and satisfaction of all Seller Losses. Notwithstanding the foregoing,
Buyer’s obligation to indemnify and hold the Seller Indemnified Parties from and
against Seller Losses shall be limited to and shall not, in the aggregate,
exceed the Purchase Price.

 

(c)       Dollar Limitations. Seller shall not be required to provide
indemnification to any Buyer Indemnified Party pursuant to Section 9.2(a) until
the aggregate amount of Buyer Loss incurred by the Buyer Indemnified Parties
pursuant to such provision exceeds $70,000 in the aggregate (the “Basket”); once
the Basket is exceeded the Buyer Indemnified Parties shall be entitled to
recover all Buyer Losses so identified from the first dollar of such Buyer
Losses without regard to the Basket. Notwithstanding the foregoing, the Basket
shall not apply to claims arising out of or resulting from fraud by Seller or
Parent or the Specified Representations being breached. Buyer shall not be
required to provide indemnification to any Seller Indemnified Party pursuant to
Section 9.2(b) until the aggregate amount of Seller Loss incurred by the Seller
Indemnified Parties pursuant to such provision exceeds the Basket; once the
Basket is exceeded the Seller Indemnified Parties shall be entitled to recover
for all Seller Losses so identified from the first dollar of such Seller Losses
without regard to the Basket.

 

48

 

 

--------------------------------------------------------------------------------



 

(d)       Claims. No Party will be liable for any claim for indemnification
under this Section 9.2 unless written notice of a claim for indemnification is
promptly delivered by the Party seeking indemnification (the “Indemnified
Person”) to the Party from whom indemnification is sought (the “Indemnifying
Person”) prior to the expiration of the applicable survival period, if any, set
forth in Section 9.1 (a “Third Party Claim”)); provided that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party will relieve
the Indemnifying Party from any obligation hereunder except to the extent that
the Indemnifying Party is prejudiced thereby. All notices given pursuant to this
Section 9.2(d) will describe with reasonable specificity the basis of the
Indemnified Party’s claim for indemnification. Upon receipt of notice of a Third
Party Claim, the Indemnifying Party will be entitled to participate therein and,
to the extent desired, to assume the defense thereof with counsel of its choice;
provided that such counsel is reasonably acceptable to the Indemnified Party.
However, the Indemnified Party may continue to participate in (but not control)
such defense at its own cost and expense, which costs and expenses shall not be
subject to the indemnification provisions in this Article IX unless (i) the
Indemnifying Party does not actually assume the defense thereof in a
commercially reasonable manner following notice of such election or (ii) counsel
for the Indemnified Party has reasonably determined that a conflict could result
from having the same counsel represent the Indemnified Party and the
Indemnifying Party. If the Indemnifying Party does not assume the defense of
such Third Party Claim, the Indemnified Party will have the right to undertake
the defense of such Third Party Claim, by counsel or other representatives of
its own choosing (subject to the right of the Indemnifying Party to assume the
defense of or opposition to such Third Party Claim at any time prior to
settlement, compromise or final determination thereof). Whether or not the
Indemnifying Person chooses to defend or prosecute any such claim, suit, action
or proceeding, all of the parties hereto shall cooperate in the defense or
prosecution thereof.

 

(e)       Losses Net of Insurance. The amount of any Buyer Loss or Seller Loss
for which indemnification is provided pursuant to this Section 9.2 shall be net
of any insurance proceeds, less the reasonable costs of collection thereof, to
the extent actually received by the Buyer Indemnified Party or the Seller
Indemnified Party, as applicable.

(f)        Exclusivity. The parties hereto agree that, from and after the
Closing Date, with respect to any breach or violation of any representation or
warranty or any covenant, obligation or other term set forth in this Agreement,
the only relief available to the party indemnified for such breach in respect of
such breach shall be (i) damages, but only to the extent properly claimable
hereunder as may be limited pursuant to this Section 9.2; (ii) specific
performance to enforce the terms of this Agreement; or (iii) injunctive relief
or declaratory relief if a court of competent jurisdiction in its discretion
grants the same.

(g)       Treatment of Indemnity Payments. Seller, Parent and Buyer agree to
treat all payments made by either of them to or for the benefit of the other
under this Section 9.2 as increases or decreases, as applicable, to the Purchase
Price.

 

49

 

 

--------------------------------------------------------------------------------



ARTICLE X

 

MISCELLANEOUS

 

Section 10.1    Press Releases and Public Announcements. No Party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the other Party;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable Law or any listing or trading agreement
concerning its publicly traded securities (in which case the disclosing Party
will advise the other Party prior to making the disclosure and confer with such
other Party regarding the text of any such disclosure).

 

Section 10.2    No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

 

Section 10.3    Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
their Affiliates and supersedes any prior understandings, agreements, or
representations by or between the Parties or their Affiliates, written or oral,
to the extent they relate in any way to the subject matter hereof or to any
other matter.

 

Section 10.4    Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may (a) assign any or
all of its rights and interests hereunder to one or more of its Affiliates and
(b) designate one or more of its Affiliates to perform its obligations hereunder
(in any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

 

Section 10.5    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original agreement, but all of which together
shall constitute one and the same instrument. Execution and delivery of this
Agreement by facsimile transmission (including the delivery of documents in
Adobe PDF format) shall constitute execution and delivery of this Agreement for
all purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.

 

Section 10.6    Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 10.7    Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (a) when
delivered personally to the recipient; (b) one Business Day after being sent to
the recipient by reputable overnight courier service (charges

 

50

 

 

--------------------------------------------------------------------------------



prepaid); (c) one Business Day after being sent to the recipient by facsimile
transmission or electronic mail; or (d) four Business Days after being mailed to
the recipient by certified or registered mail, return receipt requested and
postage prepaid, and addressed to the intended recipient as set forth below:

 

If to Seller or Parent:

Network Insurance Senior Health Division, Inc.

c/o Penn Treaty Network America Insurance Company, Inc.

3440 Lehigh Street

Allentown, PA 18103

Attn: William Hunt

Facsimile: (610) 967-1098

 

With a copy to:

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103

Attn: Justin P. Klein

Facsimile: (215) 864-9166

 

If to Buyer:

Network Insurance Senior Health Division ALG, LLC

c/o AmeriLife Group, L.L.C.

AmeriLife Towers

2536 Countryside Boulevard

Clearwater, FL 33763

Attn: Timothy O. North

Facsimile: (727) 726-8076

 

With a copy to:

Wollmuth Maher & Deutsch LLP

500 Fifth Avenue

New York, NY 10110

Attn: David H. Wollmuth

Facsimile: (212) 382-0050

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

Section 10.8    Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

 

51

 

 

--------------------------------------------------------------------------------



Section 10.9    Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Buyer, Seller and the Parent; provided that any amendment or waiver that would
affect the obligations of Guarantor pursuant to Section 10.17 in a manner
adverse to Guarantor shall not be effective unless approved in writing by
Guarantor. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.

 

Section 10.10  Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

Section 10.11  Expenses. Buyer will bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby. Parent shall be responsible for all costs and
expenses of Parent and Seller (including all of their legal fees and expenses)
in connection with this Agreement and the transactions contemplated hereby and
any and all amounts owed by Parent or Seller to Friedman, Billings, Ramsey &
Co., Inc. in connection with this Agreement and the transactions contemplated
hereby. Without limiting the generality of the foregoing, all transfer,
documentary, sales, use, stamp, registration and other such Taxes, and all
conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be equally divided by Buyer
and Seller and one-half of each such item shall be paid by each of Buyer and
Seller when due. Each of Buyer and Seller will, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges for which such Party is directly liable and shall be reimbursed
by the other Party for such reimbursing Party’s one-half share of such Taxes,
fees and charges. If required by applicable Law, the Parties will, and will
cause their Affiliates to, join in the execution of any such Tax Returns and
other documentation.

 

Section 10.12  Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself). The Parties
intend that each representation, warranty, and covenant contained herein shall
have independent significance.

 

52

 

 

--------------------------------------------------------------------------------



 

Section 10.13  Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

Section 10.14  Specific Performance. Each Party acknowledges and agrees that the
other Party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in addition to any other remedy to
which such Party may be entitled, at law or in equity. In particular, the
Parties acknowledge that the Business is unique and recognize and affirm that in
the event Parent breaches this Agreement, money damages would be inadequate and
Buyer would have no adequate remedy at law, so that Buyer shall have the right,
in addition to any other rights and remedies existing in its favor, to enforce
its rights and the other Parties’ obligations hereunder not only by action for
damages but also by action for specific performance, injunctive, and/or other
equitable relief.

 

Section 10.15  Submission to Jurisdiction. Each Party to this Agreement, by its
execution hereof, hereby (a) irrevocably submits to the exclusive jurisdiction
of the state courts of the State of New York, New York County or the United
States District Court located in the State of New York, New York County for the
purpose of any and all actions, suits or proceedings arising in whole or in part
out of, related to, based upon or in connection with this Agreement or the
subject matter hereof; (b) waives to the extent not prohibited by applicable
law, and agrees not to assert, by way of motion, as a defense or otherwise, in
any such action, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that any such action brought in one of the above-named courts
should be dismissed on grounds of forum non conveniens, should be transferred to
any court other than one of the above-named courts, or should be stayed by
reason of the pendency of some other proceeding in any other court other than
one of the above-named courts, or that this Agreement or the subject matter
hereof may not be enforced in or by such court; and (c) agrees not to commence
any such action other than before one of the above-named courts nor to make any
motion or take any other action seeking or intending to cause the transfer or
removal of any such action to any court other than one of the above-named courts
whether on the grounds of inconvenient forum or otherwise. Each Party hereby (i)
consents to service of process in any such action in any manner permitted by New
York law; (ii) agrees that service of process made in accordance with clause (i)
or made by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 10.7 hereof, will constitute good and
valid service of process in any such action; and (iii) waives and agrees not to
assert (by way of motion, as a defense, or otherwise) in any such action any
claim that service of process made in accordance with clause (i) or (ii) does
not constitute good and valid service of process.

 

Section 10.16  Waiver of Trial by Jury. THE PARTIES HERETO WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHICH PARTY
INITIATES SUCH PROCEEDING.

 

53

 

 

--------------------------------------------------------------------------------



Section 10.17  Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees each and every obligation of Seller and Parent under the terms of
this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

BUYER:

 

NETWORK INSURANCE SENIOR HEALTH DIVISION ALG, LLC

By: AmeriLife Group LLC, its Manager

 

 

By:

/s/Timothy North

 

Timothy North, CEO

 

 

SELLER:

 

NETWORK INSURANCE SENIOR

HEALTH DIVISION, INC.

 

 

By: /s/William Thomas Patrick

 

Name: William Thomas Patrick

 

Title:

President

 

 

PARENT:

 

 

PENN TREATY NETWORK AMERICA

 

INSURANCE COMPANY, INC.

 

 

By: /s/ William W. Hunt

 

Name: William W. Hunt

 

Title:

President & CEO

 

 

GUARANTOR:

 

 

PENN TREATY AMERICAN

 

CORPORATION

 

 

By: /s/William W. Hunt

 

Name: William W. Hunt

 

Title:

President & CEO

 

 

54

 

 

 